Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 1 of 135 PageID #: 20463
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   INTELLECTUAL VENTURES I LLC, )(

      5         PLAINTIFF                     )(    CIVIL ACTION NO.

      6   VS.                                 )(    2:17-CV-577-JRG

      7                                       )(    MARSHALL, TEXAS

      8   T-MOBILE USA, INC., T-MOBILE )(

      9   US, INC., ERICSSON INC., AND )(

     10   TELEFONAKTIEBOLAGET LM              )(

     11   ERICSSON,                           )(    FEBRUARY 6, 2019

     12         DEFENDANTS                    )(    8:30    A.M.

     13                         TRANSCRIPT OF JURY TRIAL

     14               BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     15                   UNITED STATES CHIEF DISTRICT JUDGE

     16   APPEARANCES:

     17   FOR THE PLAINTIFF:           Mr. T. John Ward, Jr.
                                       Ms. Claire A. Henry
     18                                Ms. Andrea L. Fair
                                       Mr. Wesley Hill
     19                                WARD, SMITH & HILL, PLLC
                                       1507 Bill Owens Parkway
     20                                Longview, Texas 75604

     21   COURT REPORTER:              Ms. Shelly Holmes, CSR, TCRR
                                       Official Reporter
     22                                United States District Court
                                       Eastern District of Texas
     23                                Marshall Division
                                       100 E. Houston Street
     24                                Marshall, Texas 75670

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 2 of 135 PageID #: 20464
                                                                                   2



      1   FOR THE PLAINTIFF:           Mr. Martin J. Black
                                       Mr. Kevin M. Flannery
      2                                DECHERT LLP
                                       Cira Centre
      3                                2929 Arch Street
                                       Philadelphia, Pennsylvania 19104
      4
                                       Mr. Joseph M. Abraham
      5                                Mr. Timothy F. Dewberry
                                       Mr. Joshua J. Yi
      6                                Mr. Jacob R. Porter
                                       DECHERT LLP
      7                                300 West Sixth Street
                                       Suite 2010
      8                                Austin, Texas 78701

      9                                Ms. Nisha N. Patel
                                       Mr. Ryan T. Banks
     10                                DECHERT LLP
                                       2440 W. El Camino Real
     11                                Suite 700
                                       Mountain View, California 94040
     12

     13   FOR THE DEFENDANTS:          Mr. Douglas M. Kubehl
                                       Mr. Jonathan B. Rubenstein
     14                                Mr. Jeffery S. Becker
                                       BAKER BOTTS LLP
     15                                2001 Ross Avenue
                                       Dallas, Texas 75201
     16
                                       Ms. Melissa R. Smith
     17                                GILLAM & SMITH LLP
                                       303 South Washington Avenue
     18                                Marshall, Texas 75670

     19                                Mr. Asim M. Bhansali
                                       KWUN BHANSALI LAZARUS LLP
     20                                555 Montgomery Street
                                       Suite 750
     21                                San Francisco, California 94111

     22

     23

     24

     25
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 3 of 135 PageID #: 20465
                                                                                   3



      1                          P R O C E E D I N G S

      2             (Jury out.)

      3             COURT SECURITY OFFICER:        All rise.

      4             THE COURT:     All right.     All right.     Are the

      5   parties prepared to read into the record those items from

      6   the list of pre-admitted exhibits used during yesterday's

      7   portion of the trial?

      8             MS. HENRY:     We are, Your Honor.

      9             THE COURT:     All right.     Why don't you start,

     10   Ms. Henry, for Plaintiff.

     11             MS. HENRY:     Plaintiffs read into the record

     12   DX-529, PTX-42, PTX-52 through 57, PTX-328, PTX-347,

     13   PTX-352, PTX-366 through 370, PTX-896, PTX-997, PTX-1009,

     14   PTX-1019, PTX-1087, PX-1326 through 1328, PTX-1362,

     15   PTX-1371, PTX-1384, PTX-1395, PTX-1464, DX-536, PTX-44,

     16   PTX-261, PTX-335, PTX-349, PTX-356, PTX-372, PTX-916,

     17   PTX-1000, PTX-1013, PTX-1024 through 1025, PTX-1114,

     18   PTX-1346, PTX-1366, PTX-1376, PTX-1387, PTX-1396, PTX-1466,

     19   PTX-1 through PTX-3, PTX-48 through PTX-50, PTX-324,

     20   PTX-342, PTX-351, PTX-358 through 364, PTX-868 through 893,

     21   PTX-924 through 931, PTX-1003, PTX-1017, PTX-1076,

     22   PTX-1132, PTX-1352, PTX-1367, PTX-1377, PTX-1391, PTX-1401,

     23   and PTX-58.

     24             THE COURT:     All right.     Do Defendants have any

     25   objection to that rendition?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 4 of 135 PageID #: 20466
                                                                                   4



      1             MS. SMITH:     No, Your Honor.

      2             THE COURT:     Do Defendants have a similar offer to

      3   make?

      4             MS. SMITH:     We do, Your Honor.

      5             THE COURT:     Please proceed, Ms. Smith.

      6             MS. SMITH:     We offer Defendants' 405, DX-405,

      7   DX-520, DX-529, DX-533, DX-536, DX-537, and DX-560.

      8             THE COURT:     All right.

      9             MS. HENRY:     Your Honor, may we make a quick check?

     10   There were two that I wasn't aware of that I would like to

     11   confer with co-counsel --

     12             THE COURT:     All right.

     13             MS. HENRY:     -- to make sure we don't have

     14   objections.

     15             THE COURT:     Are there any objections from

     16   Plaintiff?

     17             MS. HENRY:     No, Your Honor.

     18             THE COURT:     Okay.    Before I bring the jury in and

     19   we proceed with Plaintiff's next witness, I understand,

     20   Mr. Kubehl, that you are interested in using a whiteboard

     21   as a demonstrative with a witness.

     22              Can you tell me what you have in mind?            I'd much

     23   rather get the details worked out now than when the jury is

     24   in the box.

     25             MR. KUBEHL:     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 5 of 135 PageID #: 20467
                                                                                   5



      1             What we've got with Mr. Skarby, we've got poster

      2   boards -- a couple of poster boards that he wanted to be

      3   able to point some things out and help the jury understand

      4   what he was talking about.

      5             And so I wanted to approach, Your Honor, to see

      6   what the best placement of the easel might be so that we

      7   could put the poster board on that and allow him to do

      8   that.

      9             THE COURT:     Okay.    Is he going to be drawing or

     10   writing on these or just pointing to what's already there?

     11             MR. KUBEHL:     He'll be pointing.       Dr. -- Dr. Wicker

     12   had just a plain white whiteboard that he wanted to do some

     13   drawing on later, but Skarby will only be pointing.

     14             THE COURT:     Well, the Court has a laser pointer

     15   that he can use from the witness stand --

     16             MR. KUBEHL:     Okay.

     17             THE COURT:     -- which I'd rather do than have

     18   people up and around walking.         If -- if that becomes

     19   necessary -- as a matter of fact, I'll put it -- I'll put

     20   it on the -- I'll put it on the witness stand.

     21             And if you'll just be sure that from wherever you

     22   put the board and wherever he's seated, he's got a straight

     23   line that he can use that point.

     24             Will that work?

     25             MR. KUBEHL:     That will work.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 6 of 135 PageID #: 20468
                                                                                   6



      1             And then with Dr. Wicker, to the extent he needs

      2   to do any drawing, would that be --

      3             THE COURT:     Well, to the extent he needs to do

      4   some drawing, he's going to obviously have to get out of

      5   his seat on the witness stand and move to wherever the

      6   board is.

      7             We're not going to -- I don't think we can set it

      8   up next to the witness stand.         And certainly it's going to

      9   have to be positioned so opposing counsel and the Court

     10   preferably have an idea of what's going to be put on it.

     11             I have allowed -- with some hesitancy in the past,

     12   but I have allowed a board to be placed just on this side

     13   of that partition and allow the witness to come down as far

     14   as necessary to mark on that board.

     15             The problem is, even though they're close to the

     16   jury, you end up with the witness facing the board when

     17   they're talking, and we end up having a handheld microphone

     18   to be used, and then we've got a witness with one hand with

     19   a microphone and one hand on a marker.           It can get -- it

     20   can get out of hand if it's not done carefully and

     21   professionally.

     22             But I'm -- I'm open to that possibility if -- if

     23   your intention is to use a demonstrative with Dr. Wicker on

     24   which you'll want him to make marks or drawings.

     25             MR. KUBEHL:     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 7 of 135 PageID #: 20469
                                                                                   7



      1             THE COURT:     Now, that will be a board -- I mean,

      2   that will be a poster or something?           We're not talking

      3   about a whiteboard or --

      4             MR. KUBEHL:     No.    We're just talking about that

      5   poster board, which is just white, and he would just draw

      6   on that with permanent marker.

      7             THE COURT:     All right.     That's fine.     The problem

      8   with whiteboards are what the witness marks sometimes get

      9   erased, and then the other side can't see them to

     10   cross-examine.      So as long as what is put on there stays on

     11   there, we'll try to work through it on that basis.

     12             MR. KUBEHL:     Thank you, Your Honor.

     13             THE COURT:     Okay.     Mr. Black?

     14             MR. BLACK:     Well, I just want to make sure we have

     15   all these protections in place to make sure that the

     16   demonstratives are things that are in the actual expert

     17   report, and I don't know --

     18             THE COURT:     Well --

     19             MR. KUBEHL:     I don't think it's going to be

     20   controversial, Your Honor.         It's background that's in his

     21   report.

     22             MR. BLACK:     It might be fine.       I just don't

     23   know -- I did have one trial in this courtroom where

     24   someone drew a piece of prior art on the board and told the

     25   Federal Circuit it was invalidating.            The Federal Circuit
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 8 of 135 PageID #: 20470
                                                                                   8



      1   didn't like that during argument because it wasn't in

      2   evidence.

      3              But the problem with someone drawing a

      4   demonstrative is why for one thing.           It's not being

      5   disclosed to us ahead of the examination.

      6              THE COURT:     Well, demonstratives are supposed to

      7   be -- now, obviously, you can't disclose a hard copy of

      8   what a witness might draw in realtime.

      9              MR. BLACK:     Yes, Your Honor.

     10              THE COURT:     But you can -- you can disclose what

     11   you anticipate the witness is going to do.            You can

     12   identify it.     Has that happened here?

     13              MR. KUBEHL:     Well, certainly --

     14              THE COURT:     Do the Plaintiffs know what you intend

     15   to do with Dr. Wicker as far as the white -- or as far as

     16   the poster board is concerned?

     17              MR. KUBEHL:     We have not had that discussion.

     18              THE COURT:     Well, you need to have that discussion

     19   before Dr. Wicker takes the stand.

     20              MR. KUBEHL:     Absolutely.

     21              THE COURT:     Okay.   Ms. Fair, are you cold this

     22   morning?    I see you wrapped in a blanket.

     23              MS. FAIR:     Yes, Your Honor.     I am cold.

     24              THE COURT:     I will have to admit that temperature

     25   is in the purview of the general services administration,
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 9 of 135 PageID #: 20471
                                                                                   9



      1   and it's set in Tyler, not in Marshall, and there's not

      2   much I can do about it.

      3             MS. FAIR:     Yes, Your Honor.      I know you can't.

      4             THE COURT:     But I can't have counsel wrapped in

      5   blankets at counsel table.

      6             MS. FAIR:     Yes, Your Honor.

      7             THE COURT:     Okay.    The jury may get jealous.

      8             All right.

      9             MS. SMITH:     Your Honor?

     10             THE COURT:     Yes, Ms. Smith.

     11             MS. SMITH:     Excuse me, Your Honor.

     12             With the Court's permission, the second witness

     13   today is Mr. Johan Norrby.        We would like to allow

     14   Mr. Norrby to utilize the base station that you saw earlier

     15   in opening statement over here in the corner, the white

     16   piece of equipment, during his testimony.

     17             I just wanted to ask the Court if possibly prior

     18   to the time he takes the stand, if I could put it on the

     19   table in front of Your Honor and then ask the court

     20   personnel to help me kind of --

     21             THE COURT:     These were the items that were placed

     22   here during either voir dire or opening?

     23             MS. SMITH:     Yes, Your Honor.

     24             And then ask the court personnel to perhaps hand

     25   it to Mr. Norrby.      It's something that's manageable enough
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 10 of 135 PageID #: 20472
                                                                                    10



       1   that he can work with it on the stand.

       2              THE COURT:     I assume it's not something with

       3   excessive weight to it, something that can easily be

       4   carried?

       5              MS. SMITH:     Not for me.

       6              THE WITNESS:     It's easy to be carried.

       7              MS. SMITH:     It's pretty light, Your Honor, yeah.

       8              THE COURT:     Okay.   It's easy for -- it's easy to

       9   be carried.

     10               MS. SMITH:     Yes, Your Honor.

     11               THE COURT:     Well, why don't you just position them

     12    at counsel table, and then when the witness is on the

     13    stand, if you want to ask leave to approach with that, then

     14    you can walk it over, hand it to the Court Security

     15    Officer, and he'll give it to the witness.

     16               MS. SMITH:     I'll do it, Your Honor.       Thank you.

     17               THE COURT:     Okay.   Is there anything else of a

     18    similar nature we need to address before I bring in the

     19    jury?

     20               All right.     Mr. Johnston, bring in the jury,

     21    please.

     22               COURT SECURITY OFFICER:       All rise.

     23               (Jury in.)

     24               THE COURT:     Good morning, ladies and gentlemen.

     25    Welcome back.     Please have a seat.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 11 of 135 PageID #: 20473
                                                                                    11



       1             Plaintiff, call your next witness.

       2             MR. WARD:    Your Honor, the Plaintiff calls

       3   T-Mobile's corporate representative, Mr. Stephen McGrath.

       4             THE COURT:     All right.     Mr. McGrath, if you'll

       5   come forward and be sworn, please.

       6             (Witness sworn.)

       7             THE COURT:     Please come around, sir, and have a

       8   seat on the witness stand.

       9             All right.     Mr. Ward, you may proceed with your

     10    direct examination.

     11              MR. WARD:    Thank you, Your Honor.

     12             STEPHEN MCGRATH, PLAINTIFF'S WITNESS, SWORN

     13                             DIRECT EXAMINATION

     14    BY MR. WARD:

     15    Q.   Good morning.

     16    A.   Good morning.

     17    Q.   Would you please introduce yourself to the jury?

     18    A.   My name is Stephen McGrath.        I'm principal corporate

     19    counsel at T-Mobile.

     20    Q.   And, Mr. McGrath, you and I met this morning for the

     21    first time; is that correct?

     22    A.   We did.

     23    Q.   We've been seeing each other in the courtroom, but I

     24    introduced myself to you this morning and let you know that

     25    I'd be questioning you.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 12 of 135 PageID #: 20474
                                                                                    12



       1   A.   That's correct.

       2   Q.   Now, you said you're senior corporate counsel at

       3   T-Mobile; is that correct?

       4   A.   Principal corporate counsel is actually my title.

       5   Q.   Principal.

       6               And so you're an attorney.

       7   A.   That's correct.

       8   Q.   And a licensed attorney?

       9   A.   Yes.

     10    Q.   And how long have you been practicing law?

     11    A.   I have been practicing law about 25 years.

     12    Q.   And you're here -- T-Mobile selected you to be here to

     13    monitor what's going on in the trial and speak on behalf of

     14    the company, if necessary.

     15    A.   That's correct.

     16    Q.   Where did you grow up?

     17    A.   I grew up in Seattle, Washington.

     18    Q.   And when you were growing up, if you made a mess, were

     19    you taught that you cleaned up your own mess?

     20    A.   Yes.

     21    Q.   You were present during the cross-examination of

     22    Dr. Jorgensen, were you not?

     23    A.   I -- I was, yes.

     24    Q.   And Mr. Kubehl is the attorney representing not just

     25    Ericsson, but he also represents T-Mobile, correct?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 13 of 135 PageID #: 20475
                                                                                    13



       1   A.   That's correct.

       2   Q.   And did you hear Mr. Kubehl ask Dr. Jorgensen if he was

       3   lying?

       4   A.   I don't recall that testimony specifically.

       5   Q.   All right.

       6             MR. WARD:    Your Honor, can I approach the witness

       7   and hand him a transcript of that testimony and let him

       8   refresh his recollection?

       9             THE COURT:     You may approach.

     10              THE WITNESS:     Thank you.

     11    Q.   (By Mr. Ward)     Now, the testimony is there on Page 126.

     12    You can read Lines 10 down through 25.

     13    A.   I see the testimony you're referring to.

     14    Q.   Am I correct, he asked Dr. Jorgensen if he was lying.

     15    Do you see that?

     16    A.   He said -- yes.     He said:    So you were lying to IV when

     17    you said that, or did they make it up in the document, or

     18    is there some other explanation?

     19    Q.   Right.   And then there was an objection that got

     20    sustained, and Mr. Kubehl apologized to the Court, correct?

     21    A.   That's correct.

     22    Q.   Did -- did he ever apologize to Dr. Jorgensen?

     23    A.   I have no idea.

     24    Q.   Well, have you heard him apologize to Dr. Jorgensen?

     25    A.   I have not.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 14 of 135 PageID #: 20476
                                                                                    14



       1   Q.   You've been practicing law for 25 years.           You been in

       2   courtrooms?

       3   A.   Yes, I have.

       4   Q.   Have you seen lawyers ask witnesses if they're lying on

       5   the stand in open court in those 25 years?

       6   A.   Yes.

       7   Q.   That's something you see?

       8   A.   From time to time.

       9   Q.   You understand that the members of our jury are the

     10    ones who are going to determine the credibility of the

     11    witnesses in this case, correct?

     12    A.   I do, yes.

     13    Q.   Solely their job?

     14    A.   That's correct.

     15    Q.   Not the lawyers' job to tell them who is lying and

     16    telling the truth, is it?

     17    A.   Yes.    That is the jury's job.

     18    Q.   Let's talk about what brought that about.

     19                You remember there was some questions about

     20    Dr. Jorgensen being paid as a consultant for IV, $300.00 an

     21    hour.

     22    A.   Yes.

     23    Q.   Do you recall that?

     24    A.   I remember the questions.       Well, not all the questions.

     25    I remember the line.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 15 of 135 PageID #: 20477
                                                                                    15



       1   Q.   Are you down here for free, or are you being paid by

       2   T-Mobile?

       3   A.   I work at T-Mobile, so this is part of my ordinary job.

       4   Q.   Part of your job?

       5   A.   I'm being paid.

       6   Q.   They pay for your plane tickets to get here?

       7   A.   Yes.

       8   Q.   Paying for your hotel, lodging, meals?

       9   A.   Yes, they are.

     10    Q.   All the lawyers sitting at these tables, you think

     11    they're being paid for their time?

     12    A.   Yes, they are.

     13    Q.   Are the expert witnesses in this case being paid for

     14    their time?

     15    A.   I would assume they are, yes.

     16                MR. WARD:    May I have the ELMO, Ms. Lockhart?

     17    Q.   (By Mr. Ward)      So Dr. Jorgensen is being paid $300.00

     18    an hour.     We learned that Dr. Chrissan is being paid

     19    $225.00 an hour.        Do you recall that?

     20    A.   Yes.

     21    Q.   And they didn't ask Dr. Williams.         I'll tell you, he's

     22    being paid by the hour.        And we'll find out what Dr. Wicker

     23    and Dr. Acampora are being paid by the hour during their

     24    testimony, won't we?

     25    A.   I would assume you might ask that question.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 16 of 135 PageID #: 20478
                                                                                    16



       1   Q.   To the extent the jury finds it's relevant?

       2   A.   Right.

       3   Q.   Nothing unusual about any of that, is there?

       4   A.   There's nothing unusual about experts and lawyers being

       5   paid.

       6   Q.   Well, what about an inventor, such as Dr. Jorgensen,

       7   being compensated for his time?

       8   A.   I'd say that really depends, from case-to-case.

       9   Q.   You worked at Microsoft as a lawyer, didn't you?

     10    A.   Yes, for 14 years.

     11    Q.   And during those 14 years that you worked at Microsoft,

     12    did you ever have to pay inventors for the time that they

     13    might spend consulting with Microsoft inside counsel or

     14    outside counsel about their inventions?

     15    A.   I don't recall specifically.        But that may have

     16    occurred.

     17    Q.   You think if you had an inventor come to trial, a

     18    gentleman with a degree in physics, a medical -- a medical

     19    degree, a gentleman who practiced as a surgeon, who had

     20    started up private businesses going public, over 30 years

     21    of experience, that you might need to pay him for his time?

     22    A.   Yes, it's possible that it would make sense to

     23    compensate somebody for their time.

     24    Q.   It's possible, or it's probable?

     25    A.   Well, it's -- it's probable, I guess.          The question is
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 17 of 135 PageID #: 20479
                                                                                    17



       1   just how much and what -- what their time is worth, all

       2   that sort of stuff.       I can't really speak to that.

       3   Q.    And are you telling the jury that you think $300.00 an

       4   hour for Dr. Jorgensen time -- Dr. Jorgensen's time sounds

       5   unreasonable?

       6   A.    No, I'm not telling the jury that.         I -- I really don't

       7   know enough about the underlying facts.

       8   Q.    All right.    Thank you.

       9             MR. WARD:     I'm through with that, Ms. Lockhart.

     10    Q.    (By Mr. Ward)     Now, I assume that this case is

     11    important to T-Mobile?

     12    A.    Yes, it is.

     13    Q.    And that's why they sent you here as the corporate

     14    representative?

     15    A.    That's correct.

     16    Q.    So that they have a representative at trial?

     17    A.    That's correct.

     18    Q.    You've been monitoring this case during its pendency?

     19    A.    I have been monitoring this case since the day it came

     20    in.

     21    Q.    All right.    And so they would send someone here who's

     22    knowledgeable about the facts of the case and who could

     23    assist the jury with answering the questions they've got to

     24    answer?

     25    A.    That's correct.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 18 of 135 PageID #: 20480
                                                                                    18



       1   Q.   And you're that guy?

       2   A.   I'm that guy.

       3   Q.   What's a Rule 26 disclosure, Mr. McGrath?

       4   A.   Well, it's a -- a process where the parties exchange

       5   information about who the sort of relevant people and

       6   information might be in the case.

       7   Q.   And do you have a responsibility for reviewing that

       8   after it's drafted and -- and disclosed, or before it's

       9   disclosed?

     10    A.   Yes, I review documents of that nature on my cases.

     11    Q.   Okay.   And so you know that T-Mobile served initial

     12    disclosures on Intellectual Ventures in this case, don't

     13    you?

     14    A.   Yes.

     15    Q.   And in that document, T-Mobile's got to identify the

     16    name, address, and telephone number of persons having

     17    knowledge of relevant facts, a brief statement of each

     18    identified person's connection with the case, and a brief

     19    fair summary of the substance of the information known by

     20    such persons, right?

     21    A.   That's correct.

     22    Q.   Your name is not in there, is it?

     23    A.   I don't recall, but I would assume the answer is no.

     24    Q.   Would you like to review it?

     25    A.   No, that's -- that's fine.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 19 of 135 PageID #: 20481
                                                                                    19



       1   Q.   So you know your name is not in there, don't you?

       2   A.   Well, I -- I doubt it is, but I don't recall for sure.

       3             MR. WARD:    All right.     May I approach the witness,

       4   Your Honor?

       5             THE COURT:     You may approach.

       6   Q.   (By Mr. Ward)     Can you confirm that you're not

       7   disclosed as an individual with knowledge of relevant

       8   facts?

       9   A.   My -- my name is not on the list.

     10    Q.   There's only two names of T-Mobile employees on that

     11    list, are there not?

     12    A.   I think -- that's correct.

     13    Q.   All right.    And there might have been some sub --

     14    subsequent amendments, but you'd agree with me that you've

     15    never been disclosed as an individual with knowledge --

     16    knowledge of relevant facts, have you?

     17    A.   I haven't been dis -- disclosed in this process.

     18    I think I've been disclosed as the corporate representative

     19    for purposes of the trial.

     20    Q.   I agree, you have been.       We knew you were going to be

     21    the witness here.

     22              But during the discovery of this case, you were

     23    never disclosed as -- as an individual with knowledge of

     24    relevant facts, were you, sir?

     25    A.   That's correct.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 20 of 135 PageID #: 20482
                                                                                    20



       1   Q.   And you know why that happens during discovery, don't

       2   you?

       3   A.   Yes, I do.

       4   Q.   That's -- that's so that the attorneys have an

       5   opportunity to go sit down and talk to the folks that they

       6   want to and ask them what they know about the case?

       7   A.   That's correct.

       8   Q.   You were present for opening statements, obviously,

       9   weren't you, sir?

     10    A.   Yes, I was.    I've been here during the entire trial.

     11    Q.   And do you recall Mr. Kubehl, during his opening, maybe

     12    being a little critical of me for not discussing Ericsson

     13    enough in my opening?

     14    A.   I recall some form of that, yes.

     15    Q.   That we refused to acknowledge Ericsson, that this was

     16    Ericsson's product, not T-Mobile's product, the base

     17    station?

     18    A.   Again, yes, some form of that.

     19    Q.   And you know enough about patents to know that there

     20    are apparatus claims, and there are method claims, correct?

     21    A.   Yes.

     22    Q.   And this case involves a method claim, does it not?

     23    A.   It involves method claims, yes.

     24    Q.   Method claims, correct.

     25                And he told the jury that Ericsson was here to
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 21 of 135 PageID #: 20483
                                                                                    21



       1   stand behind its product?

       2   A.   I believe that's correct, yes.

       3   Q.   And that T-Mobile's just the innocent customer here,

       4   right?   Y'all are just using a product manufactured by

       5   somebody else?

       6   A.   Again, I don't recall the exact words, but probably

       7   some form of that, yes.

       8   Q.   Something like that?

       9   A.   Right.

     10    Q.   But it's T-Mobile who chooses how it configures its

     11    network, correct?

     12    A.   We choose the configuration settings for the network,

     13    yes.

     14    Q.   Ericsson didn't decide that T-Mobile should activate

     15    VoLTE, did it?

     16    A.   Ericsson did not decide -- that's correct.

     17    Q.   That was a -- that was a T-Mobile decision, correct?

     18    A.   Yes, we decided to enable VoLTE in our network.

     19    Q.   And that's because you all saw advantages to doing

     20    that, correct?

     21    A.   That's correct.

     22    Q.   And one of the advantages to doing that was that you

     23    were able to save spectrum?

     24    A.   That's one of the benefits of -- of using VoLTE for us.

     25    Q.   And you heard me represent to the jury during opening
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 22 of 135 PageID #: 20484
                                                                                    22



       1   statement that spectrum costs billions and billions of

       2   dollars.      Did you hear me say that?

       3   A.   I did.

       4   Q.   And was I dead accurate about that?

       5   A.   Yeah, spectrum is very expensive.         It really depends on

       6   the -- on what you're buying, how much, and all that, but

       7   it's expensive stuff.

       8   Q.   And -- and T-Mobile spends billions of dollars to

       9   acquire it, doesn't it?

     10    A.   Yes.

     11    Q.   It's a limited resource, isn't it?

     12    A.   It is.

     13    Q.   And then T-Mobile charges its subscribers on a

     14    monthly basis for the services it provides?

     15    A.   That -- that's correct.

     16    Q.   Now, you were present during Mr. Bratic's testimony

     17    yesterday?

     18    A.   I was, yes.

     19    Q.   And you recall there was some questions about what the

     20    damages would be if he used his infrastructure analysis?

     21    A.   Yes, I do.

     22    Q.   Difference from 77 million to 9 million.

     23    A.   Yes.

     24    Q.   Roughly.

     25    A.   Something around --
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 23 of 135 PageID #: 20485
                                                                                    23



       1   Q.   In that ballpark.

       2   A.   Yes.

       3   Q.   Isn't that why you all want to make this case about

       4   Ericsson; because if you were to just look at the -- if

       5   Ericsson was the only party and we were just looking at

       6   base stations, that damages would be much lower?

       7   A.   I don't think that's why we want to make it about base

       8   stations, but we do believe that that's the appropriate

       9   measure of damages.

     10    Q.   And when you say we believe, you mean T-Mobile and

     11    Ericsson.

     12    A.   That's correct.

     13    Q.   But there's something else going on between T-Mobile

     14    and Ericsson that we haven't talked about at all during

     15    this case, isn't there?

     16    A.   I'm not sure what you're referring to specifically.

     17    Q.   You're an attorney, right?        What is indemnity?

     18    A.   Indemnity is when -- well, it can be complicated, but

     19    in a situation like this, it's when you purchase

     20    somebody -- or something from somebody, a supplier in this

     21    instance, and they agree to -- to back up their product,

     22    the product that you bought from them.

     23    Q.   And -- and that's going on here, isn't it?

     24    A.   Yes.   Ericsson has -- has come here to defend its

     25    products.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 24 of 135 PageID #: 20486
                                                                                    24



       1   Q.   And indemnity means security or protection against a

       2   loss or further financial burden.          Does that sound like a

       3   reasonable definition?

       4   A.   Yes.

       5   Q.   And in this case, it means Ericsson's paying the

       6   attorneys' fees for T-Mobile, correct?

       7   A.   Some of them, yes.

       8   Q.   For Baker Botts.     They're -- they've got that tab,

       9   right?

     10    A.   That's correct.

     11    Q.   And Baker Botts represents both Ericsson and T-Mobile?

     12    A.   That's correct.

     13    Q.   And so Ericsson really wants this case to be about base

     14    stations and not about T-Mobile's network, don't they?

     15    A.   Ericsson believes this case is about base stations, and

     16    so does T-Mobile.

     17    Q.   They've got about 77 million reasons to make it about

     18    their base stations and not about T-Mobile's network, don't

     19    they?

     20    A.   I -- I believe that we're here because we believe we

     21    don't infringe these patents, as opposed to all the

     22    indemnity issues and things like that.

     23    Q.   And you're the only fact witness from T-Mobile who's

     24    coming to testify, right?

     25    A.   I'm the only fact witness who's here to testify live.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 25 of 135 PageID #: 20487
                                                                                    25



       1   We've seen some of our engineers already by video

       2   deposition -- or video testimony.          I'm sorry.

       3   Q.   Right.     A fact witness not disclosed as an individual

       4   with knowledge of relevant facts during the discovery

       5   period in this case.       That's who T-Mobile chose to send,

       6   right?

       7   A.   I am not only person that fits in that category, yes.

       8   Q.   Right.     You're the only person that fits in the

       9   category of someone with knowledge of relevant facts who

     10    wasn't disclosed during the discovery period?

     11    A.   No.     I -- oh, I'm sorry.     No.   I meant the description

     12    that you provided about not being disclosed.

     13    Q.   Okay.

     14    A.   I think our other witnesses are mostly on this list.

     15    Q.   But they're not coming to answer questions, right?

     16    A.   Not live.

     17    Q.   T-Mobile chose to send you.

     18    A.   That's correct.

     19    Q.   When you worked at Microsoft, did you ever have

     20    occasion to license or take a license from an inventor

     21    outside of Microsoft on behalf of Microsoft?

     22    A.   You mean -- I'm sorry.        Could you repeat the question?

     23    Q.   Yeah.     That was a bad question.

     24               Did you ever negotiate a license on behalf of

     25    Microsoft where Microsoft was a licensee?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 26 of 135 PageID #: 20488
                                                                                    26



       1   A.   Yes.     Yes, I have.

       2   Q.   That was something within your job duties, was it not?

       3   A.   That's correct.

       4   Q.   And when an individual, an inventor, or a company with

       5   patents would approach Microsoft, would it present claim

       6   charts to it?

       7   A.   Occasionally.

       8   Q.   Occasionally?

       9   A.   Sometimes yes; sometimes no.

     10    Q.   Okay.     And would you ever reach deals outside of

     11    litigation where you did take a license on behalf of

     12    Microsoft?

     13    A.   That -- occasionally, yes.

     14    Q.   And when you made those deals, did Microsoft ever say,

     15    you know what, we're going to make this deal, and we're

     16    going to put in writing that these patents are valid, and

     17    they're infringed?

     18    A.   I -- I don't recall specifically.         I know that wouldn't

     19    have been our normal practice.

     20    Q.   That's unusual, correct?

     21    A.   I would -- I would say so for us.

     22    Q.   Right.     In the real world, that typically doesn't

     23    happen in licensing negotiations, does it, Mr. McGrath?

     24    A.   Again, my experience at Microsoft?

     25    Q.   Yes.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 27 of 135 PageID #: 20489
                                                                                    27



       1   A.   No, I can't say.

       2   Q.   Okay.    In any event, when you negotiate a license,

       3   would you just take a license to whatever you were

       4   presented with, or would you ask for a license to

       5   everything that the individual or company had?

       6   A.   Are you -- are we still talking about Microsoft?

       7   Q.   Yes, sir.

       8   A.   Okay.    We would -- our practice at Microsoft was to

       9   essentially do one deal one time and not have to, you know,

     10    do kind of onesy/twosy licensing.          So it would be our

     11    normal portfolio nature.

     12    Q.   Even if you were only presented with one or two, you'd

     13    get a license to everything, wouldn't you?

     14    A.   If we thought that was warranted, yes.

     15    Q.   Because, if you didn't, they might be knocking at your

     16    door again in a year or two when you released another

     17    product that they thought might be covered by another

     18    patent, right?

     19    A.   That's correct.

     20    Q.   And you might be get a phone call from your boss

     21    saying, why didn't you get a license to the entire

     22    portfolio?

     23    A.   Could be.

     24    Q.   That's why you get a license to the portfolio, right?

     25    A.   Right.    The -- the point would be to -- I would refer
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 28 of 135 PageID #: 20490
                                                                                    28



       1   to it sort of loosely as one and done.

       2   Q.   And you know that these cases are very expensive, don't

       3   you?

       4   A.   Yes, they certainly can be.

       5   Q.   They take juries away from their families.

       6   A.   That's correct.

       7   Q.   They take up judicial resources.

       8   A.   That's correct.

       9   Q.   And they cost a lot of money for both sides, don't

     10    they?

     11    A.   That is correct.

     12              MR. WARD:    Mr. Horseman, could we look at

     13    Plaintiff's Exhibit 1376?

     14    Q.   (By Mr. Ward)     Have you ever seen this document before,

     15    Mr. McGrath?

     16    A.   I have probably seen some version of it, yes, I would

     17    assume so.

     18    Q.   All right.    And that's a T-Mobile document.          It says:

     19    Ericsson RAND, UMTS, and LTE Advanced Branded QoS Evolution

     20    Lab Validation Report.

     21              Do you see that?

     22    A.   Correct.

     23              MR. WARD:    And, Mr. Horseman, can we zoom in on

     24    that little graph that has the date?

     25    Q.   (By Mr. Ward)     It looks like it was initiated and
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 29 of 135 PageID #: 20491
                                                                                    29



       1   revised, same date, May 21, 2014.

       2              Do you see that?

       3   A.   Yes, I do.

       4              MR. WARD:   Can you go to the next page, please,

       5   Mr. Horseman?     And let's look at the revision history at

       6   the bottom.

       7   Q.   (By Mr. Ward)     Do you know Mr. Mark Kilimov?

       8   A.   I do not.

       9   Q.   Okay.

     10               MR. WARD:   Let's go do Page 4 of that document,

     11    Mr. Horseman.     And we'll zoom in on the top half --

     12    perfect.

     13    Q.   (By Mr. Ward)     And you see where it's talking about the

     14    purpose of this document is validating a request that's

     15    part of AAV QoS Evolution validations?

     16    A.   I see those words, yes.

     17    Q.   And do you know what the -- this document is -- is

     18    directed at, just from looking at it?

     19    A.   At a very high level, yes.

     20    Q.   Can you tell us at a high level what it's directed at?

     21    A.   Well, I think it's -- it's talking about various, you

     22    know, QoS specifications, parameters.

     23               There's lots of different ways to refer to them,

     24    but it appears to be an internal engineering document at

     25    T-Mobile.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 30 of 135 PageID #: 20492
                                                                                    30



       1   Q.   Okay.   And -- and it's talking about three additional

       2   queues being assigned.       It's got T-Mobile user traffic and

       3   enterprise user traffic.       Do you see that first bullet

       4   point?

       5   A.   Yes.

       6   Q.   And it says map with QCI 6?

       7   A.   Yes.

       8   Q.   And is -- is that -- is QCI 6 one of these levels in

       9   the quality of service ranking?

     10    A.   Yes.

     11    Q.   All right.    And then it's got second brand users get

     12    mapped with a QCI of 7.       Do you see that?

     13    A.   Yes.

     14    Q.   And second brand users, examples are MetroPCS, Simple,

     15    and then Walmart, Straight Talk, et cetera.            Do you see

     16    that?

     17    A.   Yes.

     18    Q.   MetroPCS, that's a company that T-Mobile owns, correct?

     19    A.   That's correct.

     20    Q.   And they're getting a -- this quality of service of 7,

     21    a lower level than T-Mobile users, according this document?

     22    A.   According to this document.

     23    Q.   And then we've got inbound roamers with a level of 8,

     24    and then network extreme user traffic gets a level of 9.

     25    Do you see that?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 31 of 135 PageID #: 20493
                                                                                    31



       1   A.   I do.

       2   Q.   And what do you -- what are network extreme users?

       3   A.   I don't recall the exact definition, but I think we

       4   heard a little bit about that, perhaps yesterday, about

       5   people who are consuming a -- a huge amount of data or --

       6   or just traffic generally on their phone.

       7   Q.   They're using a lot of data?

       8   A.   A lot more than an ordinary person.

       9   Q.   And is the -- the deal with T-Mobile unlimited data and

     10    voice calls for monthly subscribers?

     11    A.   Yes, that's certainly -- it all depends on the plan,

     12    but that's certainly the majority of our plans nowadays.

     13    Q.   That's kind of part of being the un-carrier, right?

     14    You're unlike Verizon and AT&T.         Y'all give unlimited text

     15    and talking, right?

     16    A.   That's right.    Again, it depends on the plan.

     17    I don't -- I don't know the specifics.

     18    Q.   Well, when you sell those plans, do you tell the folks

     19    that are buying them it's not really unlimited because if

     20    you use it a lot, we're going to slow you down?

     21    A.   I -- I really don't know what the disclosures are

     22    there, but -- and, so I'm not sure.          But, in general, it's

     23    unlimited data, unlimited voice.

     24    Q.   But if you use it a lot, we're going to move you to the

     25    end of the line?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 32 of 135 PageID #: 20494
                                                                                    32



       1   A.   If you -- if you're an extreme user, it appears that's

       2   how it was set up, at least as of this document.

       3              MR. WARD:   And go to Page 5, please, Mr. Horseman,

       4   and zoom in on "certain benefits will be added."

       5   Q.   (By Mr. Ward)     And so this document, it's talking about

       6   benefits from using these different levels of quality of

       7   service, correct?

       8   A.   It -- that appears to be the case.

       9   Q.   And one of which we just discussed is the protection of

     10    user experience from network abusers, right?

     11    A.   Correct.   I think that's the extreme user scenario,

     12    perhaps.

     13    Q.   And then right below it, it says:         Gains in build ahead

     14    for spectrum exhaustion.

     15               Did I read that correctly?

     16    A.   Yes, you did.

     17    Q.   And that spectrum is what we were talking about that

     18    costs billions of dollars, right?

     19    A.   Yeah, I think that's the same spectrum you were talking

     20    about, in general.

     21               MR. WARD:   Thank you, Mr. Horseman.         Let's look at

     22    1395.

     23    Q.   (By Mr. Ward)     And the jury saw this document yesterday

     24    during the testimony of Mr. Baker.          Do you recall that?

     25    A.   I do.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 33 of 135 PageID #: 20495
                                                                                    33



       1   Q.   And I'm not going to harp on it, but --

       2               MR. WARD:   Let's go to Page 6.

       3   Q.   (By Mr. Ward)      They saw this in opening, and they saw

       4   it during the deposition, as well, these comments at the

       5   bottom of the document about the un-carrier is our response

       6   to a stupid, broken, and arrogant industry.            You recall

       7   that testimony?

       8   A.   Yes.

       9   Q.   And you recall Mr. Baker saying that that wasn't just

     10    his -- those -- those weren't his words, that's Mr. John

     11    Legere who has said that publicly, has he not?

     12    A.   I'm -- I'm sure he has, yes.        I don't know recall

     13    exactly what Mr. Baker said, whether it was John Legere or

     14    somebody else, but, yes.

     15    Q.   Mr. Legere has a Twitter account, he's on YouTube, and

     16    he's said that a number of times, has he not?

     17    A.   That's correct.

     18    Q.   And talking about how T-Mobile is changing the rules

     19    and breaking the -- the status quo?

     20    A.   Yes.

     21    Q.   And he also refers to Verizon and AT&T as the dumb and

     22    dumber of the industry, doesn't he?

     23    A.   I'm -- John -- our CEO had been known to use those

     24    terms for those two companies.

     25    Q.   Repeatedly, right?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 34 of 135 PageID #: 20496
                                                                                    34



       1   A.   Yeah.

       2   Q.   And that's part of the philosophy at T-MO -- T-MO?

       3   A.   The un-carrier is the philosophy at T-Mobile.

       4   Q.   Yeah, and that --

       5   A.   Not necessarily following the leaders, following AT&T

       6   and Verizon, just because they're the big guys.

       7   Q.   Yeah, they're stupid.      They don't know what they're

       8   doing, do they?

       9   A.   We don't believe that they're -- that they've been

     10    doing things that are in the best interest of wireless

     11    customers.

     12              MR. WARD:    Let's look at Plaintiff's Exhibit 184.

     13    Q.   (By Mr. Ward)     You recall me showing this exhibit, the

     14    cover of it, during opening?

     15    A.   I'll -- I'll take your word that you did.

     16    Q.   Okay.

     17    A.   I couldn't see the monitor during the opening --

     18    Q.   I got you.

     19    A.   -- based on where I was sitting.

     20    Q.   I'll represent to you that I showed this cover page

     21    during the opening.

     22              THE COURT:     Gentlemen, let's be sure you talk one

     23    at a time.    Don't talk over each other.

     24              Let's continue.

     25              MR. WARD:    And let's go to Page 6 of that
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 35 of 135 PageID #: 20497
                                                                                    35



       1   document, and zoom in where it says "wireless providers."

       2   Q.   (By Mr. Ward)      And I'll represent to you that this is

       3   an industry publication.        Have you seen the IBISWorld

       4   publication before?

       5   A.   Yes, in general.       Not necessarily this specific

       6   document, but --

       7   Q.   All right.    It says here that wireless providers have

       8   struggled to keep up with demand, devoting a significant

       9   amount of resources to expand network capacity.

     10                You see that?

     11    A.   Yes.

     12    Q.   That the battle for wireless spectrum has been a large

     13    source of competition, and the struggle for new subscribers

     14    in this saturated market has been challenging.

     15                You see that?

     16    A.   Yes, I do.

     17    Q.   And then carriers' appetite for both more spectrum and

     18    subscribers for -- has played out in a series of

     19    competitive auctions and merger -- merger and acquisition

     20    attempts.

     21                Do you see that?

     22    A.   I do.

     23                MR. WARD:   And let's go to Page 25 of this

     24    document.     Yeah, right there at the top.

     25    Q.   (By Mr. Ward)      And on Page 25 of the document, it talks
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 36 of 135 PageID #: 20498
                                                                                    36



       1   about spectrum availability and regulatory conditions are

       2   the most formidable barriers to entry in the wireless

       3   industry.

       4               Right?

       5   A.   I see that.

       6   Q.   So if you want to become a -- a carrier, you've got to

       7   be able to access this spectrum, don't you?

       8   A.   That's correct.

       9   Q.   And you've got to have the financial ability to get it,

     10    right?

     11    A.   That's correct.

     12    Q.   And so it wouldn't surprise you that an individual

     13    inventor might not be able to design an entire system,

     14    purchase spectrum, and become a wireless carrier overnight,

     15    correct?

     16    A.   Correct.

     17    Q.   It takes time and a lot of resources?

     18    A.   I think it's a capital-intense industry, for sure.

     19    Q.   And it's not like there's spectrum coming online

     20    every month or every year, is there?

     21    A.   I don't believe so.

     22    Q.   It can take up to 13 years for the government to bring

     23    new spectrum to market, can't it?

     24    A.   Yes.    It can be long gaps between these types of sales

     25    and things like that.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 37 of 135 PageID #: 20499
                                                                                    37



       1   Q.   And I'll show you that.

       2               MR. WARD:    It's on Page 38 of the document, the

       3   paragraph starting in 2016.

       4   Q.   (By Mr. Ward)       Do you see where it says:      In 2016, the

       5   FCC undertook an auction for 600 megahertz spectrum?

       6   A.   I do.

       7   Q.   And it says:       But bringing more spectrum to the market

       8   takes an average of 13 years.

       9               Correct?

     10    A.   I see that.

     11    Q.   And it costs billions of dollars, tens of billions of

     12    dollars, does it not?

     13    A.   I -- yes.     It all depends on how much you're buying and

     14    what it is.

     15                MR. WARD:    Let's look at Plaintiff's Exhibit 1387.

     16    Q.   (By Mr. Ward)       I'll represent to you this is a document

     17    that we showed in opening that was also addressed during

     18    Mr. Baker's deposition yesterday.          Did you see it then?

     19    A.   Again -- oh, I'm sorry.       This is Baker.

     20    Q.   Yes.

     21    A.   Yes, I did see those exhibits.

     22    Q.   And I believe it was.       It's this un-carrier network

     23    capacity strategy from June of 2014?

     24    A.   Yes.

     25    Q.   And we've seen --
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 38 of 135 PageID #: 20500
                                                                                    38



       1               MR. WARD:   Page -- Page 3, that second full

       2   paragraph.

       3   Q.   (By Mr. Ward)      You recall the testimony about

       4   un-carrier, that T-Mobile had success in an increased

       5   network demand to the point where it will exceed current

       6   capacity starting in 2015?

       7   A.   I'm sorry.     Are you asking whether I recall -- whether

       8   Mr. Baker said this?

       9   Q.   No, sir.     Do you see the document?

     10    A.   Yes, I do.

     11    Q.   And I read that correctly, correct?

     12    A.   Yes.

     13    Q.   And it talks about running out in 2015.

     14    A.   Where it will exceed capacity starting in 2015, yes.

     15    Q.   Yes.

     16                And that planned spectrum purchases were

     17    insufficient to close demand/capacity imbalance.

     18                Do you see that?

     19    A.   I see that.

     20    Q.   And so T-Mobile had to come up with a way to address

     21    this problem, did they not?

     22    A.   Yes.

     23    Q.   And T-Mobile identified this problem as well in its

     24    filings with the Securities and Exchange Commission, did it

     25    not?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 39 of 135 PageID #: 20501
                                                                                    39



       1   A.   I think there were some SEC documents that were

       2   mentioned earlier in the trial.         I don't remember

       3   exactly --

       4   Q.   Well, let's look at them.

       5   A.   Yeah.

       6               MR. WARD:   Plaintiff's Exhibit 76.

       7   Q.   (By Mr. Ward)      And who is the Securities and Exchange

       8   Commission?

       9   A.   They're the federal regulatory body that makes sure

     10    that -- just to --

     11    Q.   Very general.

     12    A.   Yeah.     Make sure everything is up and up for investors

     13    and that companies are disclosing information to --

     14    relating to publicly traded companies.

     15    Q.   And you've got to make sure that the information that

     16    you put in these documents is accurate, don't you?

     17    A.   Yes.

     18    Q.   And am I correct that they're signed under penalty of

     19    perjury?

     20    A.   That's correct.

     21    Q.   And folks go to jail if they falsify these documents,

     22    don't they?

     23    A.   Yes.

     24    Q.   Very --

     25    A.   They're certainly very important.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 40 of 135 PageID #: 20502
                                                                                    40



       1   Q.   They're very important.       They can go to jail.

       2               December 31, 2014 is the date on this document,

       3   correct?

       4   A.   That's correct.

       5   Q.   Right at the top?

       6   A.   Uh-huh.

       7   Q.   And that's after the un-carrier document that we just

       8   looked at from June of '14, correct?

       9   A.   Correct.

     10                MR. WARD:    And let's go to Page 9 of that filing,

     11    under Competition.

     12    Q.   (By Mr. Ward)       And in that document under the section

     13    of Competition, it says:        AT&T and Verizon are

     14    significantly larger than us and may enjoy greater

     15    resources and scale advantages as compared to us.

     16                Is that what it says?

     17    A.   Yes.

     18    Q.   And it says:       Competitive factors within the wireless

     19    telecommunications industry include -- it's got a number of

     20    competitive factors.        One of them is the availability of

     21    additional spectrum.

     22                Correct?

     23    A.   That's right.       That's one of the multiple factors that

     24    are mentioned here.

     25    Q.   One of -- one of multiple factors, I agree.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 41 of 135 PageID #: 20503
                                                                                    41



       1              MR. WARD:    Let's look at Page 11 of the document

       2   under Risks Related.

       3   Q.   (By Mr. Ward)      Now, this is T-Mobile identifying the

       4   risks related to their business, correct?

       5   A.   That's the heading, yes.

       6   Q.   And it says:      The scarcity and cost of additional

       7   wireless spectrum and regulations relating to spectrum use

       8   may adversely affect our business strategy and financial

       9   planning.

     10               Is that what document says?

     11    A.   That's what the document says.

     12               MR. WARD:    And let's go to Page 14.        "If we are

     13    unable."

     14    Q.   (By Mr. Ward)      And did T-Mobile tell the world back in

     15    December of 2014 that:       If we are unable to take advantage

     16    of technological developments on a timely basis, then we

     17    may experience a decline in demand for our services or face

     18    challenges in implementing or evolving our business

     19    strategy?

     20    A.   That's what we said.

     21    Q.   Was that true?

     22    A.   That's in the document, yes.

     23               MR. WARD:    Let's look at Plaintiff's Exhibit 1396.

     24    Q.   (By Mr. Ward)      And have you seen this document before,

     25    Mr. McGrath?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 42 of 135 PageID #: 20504
                                                                                    42



       1   A.   I don't recall off the top of my head with this very

       2   generic title.

       3   Q.   Okay.

       4               MR. WARD:    Let's -- let's flip through this

       5   document, please, Mr. Horseman.

       6               Next page.    Next page.

       7   Q.   (By Mr. Ward)       And so we've got there the 2015 network

       8   technology priorities.        It says:    LTE leadership, 300

       9   million LTE covered pops.

     10                Do you see that?

     11    A.   Yes, I do.

     12    Q.   And L700 coverage, that's the spectrum we've heard

     13    about?

     14    A.   Yes.    We've -- I know we've discussed that.

     15    Q.   And then VoLTE quality.       Do you see that?

     16    A.   Yes, I do.

     17                MR. WARD:    Let's go to Page 9 of that document.

     18    Q.   (By Mr. Ward)       And so -- and this is an internal

     19    T-Mobile document, correct?

     20    A.   I think that's correct.       I think this was one of the

     21    Baker exhibits.

     22    Q.   Yes, sir.

     23    A.   Mr. Baker's exhibits?

     24    Q.   Yes, sir.

     25                And the document says:       "Why VoLTE?"    So that's a
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 43 of 135 PageID #: 20505
                                                                                    43



       1   question that T-Mobile is posing to itself in this

       2   document, right?

       3   A.   I believe -- I believe -- again, I'd have to -- I'd

       4   defer to Mr. Baker's testimony on this, but I believe he

       5   said it was an internal presentation to some network folks.

       6   Q.   And it's "Why VoLTE?," question mark, correct?

       7   A.   Yes.

       8   Q.   And Innovation and Growth is one of the -- the -- the

       9   headings there, correct?

     10    A.   That's correct.

     11    Q.   And then on the right-hand side, it says:           Technically

     12    and economically superior.

     13                Correct?

     14    A.   That's what it says, yes.

     15    Q.   And then this -- we've seen this, that VoLTE is the

     16    only technology for 700 megahertz and critical for us

     17    getting to 300 million covered pops in 2015.

     18    A.   That's what it says.

     19    Q.   And Ericsson didn't say, you've got to go to VoLTE.

     20    You've got to get more customers.          You've got to save your

     21    spectrum.     Ericsson wasn't telling you to do that, were

     22    they?

     23    A.   I don't think Ericsson had anything to do with this

     24    document, no.

     25    Q.   Well, they didn't have anything to do with T-Mobile's
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 44 of 135 PageID #: 20506
                                                                                    44



       1   decision to implement VoLTE, did they?

       2   A.   Oh, I'm sorry.     I thought were you were talking about

       3   the deployment.     So you're saying Ericsson didn't tell us

       4   to go to VoLTE?

       5   Q.   Correct.

       6   A.   I don't believe so, no.

       7   Q.   That would be a T-Mobile decision.

       8   A.   That's correct.

       9   Q.   And Ericsson is not the only base station in the world,

     10    is it?   There's other people that manufacture and sell base

     11    stations, aren't there?

     12    A.   That's correct.     They're not the only base station

     13    supplier.

     14    Q.   You've got options, right?

     15    A.   We do.

     16    Q.   And you think Ericsson knows that?

     17    A.   I'm sure they do.     That's their business.

     18    Q.   And since you're T-Mobile, you get to tell the folks

     19    you buy equipment from, you sell that to us, we'll

     20    implement it, and if we get sued for patent infringement,

     21    you pay the damages.

     22    A.   Roughly.    I mean, you're getting back to the indemnity

     23    point.

     24    Q.   Yes, sir.

     25    A.   It's a lot more complicated than that, but at -- at a
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 45 of 135 PageID #: 20507
                                                                                    45



       1   very high level, yes.

       2   Q.   That's not a bad position to be in, is it?

       3   A.   Again, it depends.      I mean, we -- that's -- we go to

       4   great lengths to -- to do business with people we think are

       5   reputable suppliers, so we'll back up their products.

       6   Q.   You have that agreement in -- indemnity agreement with

       7   all your suppliers?

       8   A.   I don't know if I can say all of our suppliers,

       9   certainly all of our major infrastructure suppliers and --

     10    and all of our base station suppliers.

     11    Q.   So let's finish by looking at what you told the world,

     12    you being T-Mobile, in your Securities and Exchange filings

     13    in 2017.

     14               MR. WARD:   Plaintiff's Exhibit 276.

     15    Q.   (By Mr. Ward)     You see the date there at the top,

     16    December 31, 2017?

     17    A.   I do.

     18    Q.   Same deal with -- with filing this document, serious

     19    document, just like the last one?

     20    A.   That's correct.

     21               MR. WARD:   And let's look at Page 8.         Up --

     22    network capacity growth, and get the first bullet point.

     23    Q.   (By Mr. Ward)     And so in December of 2017, this is

     24    after, obviously, the document that we looked at for

     25    "Why VoLTE?"
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 46 of 135 PageID #: 20508
                                                                                    46



       1             Right?

       2   A.   I'm sorry, could you repeat the question?

       3   Q.   Yeah.

       4   A.   I was reading.

       5   Q.   I just wanted to clarify, this is, what, two years

       6   after the document that we saw about "Why VoLTE?," and

       7   the -- the benefits of VoLTE technology?

       8   A.   Roughly, yes.

       9   Q.   And what T-Mobile told its investors and the rest of

     10    the world under network capacity growth is that we continue

     11    to expand our capacity through the re-farming of existing

     12    spectrum, right?

     13    A.   Yes, yes.

     14    Q.   And re-farming existing spectrum, you know what that

     15    means, don't you?

     16    A.   I do.

     17    Q.   You were able to move the voice calls off of 3G onto

     18    your 4G network, correct?

     19    A.   That's perhaps a part of it, but I -- I think this

     20    document -- I think re-farming really refers a lot more to

     21    just moving to the next generations of technologies and

     22    freeing up spectrum on older generations, but that may be a

     23    part of it.

     24    Q.   Did you free up spectrum when you moved voice calls off

     25    of that older 3G network and moved it on to your 4G LTE
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 47 of 135 PageID #: 20509
                                                                                    47



       1   network?

       2   A.   We -- it had some benefits that may have included the

       3   spectrum-related benefits you're talking about.

       4   Q.   And then -- then T-Mobile says:         And implementation of

       5   new technologies, including Voice over LTE, VoLTE.

       6              Correct?

       7   A.   That's right.

       8   Q.   And then you note there that VoLTE comprised almost 80

       9   percent of total voice calls as of December 31, 2017?

     10    A.   That's certainly what the document says, yes.

     11    Q.   Up from 64 percent as of December 31, 2016?

     12    A.   Correct.

     13    Q.   And then you say -- I say you, T-Mobile says:            Moving

     14    voice traffic to VoLTE frees up spectrum and allows for the

     15    transition of spectrum currently used for 2G and 3G to 4G

     16    LTE.

     17    A.   That's --

     18    Q.   That's at least what --

     19    A.   Oh, I'm sorry.

     20    Q.   My apologies.     Go ahead and finish your answer.

     21    A.   That's what it says, yes.

     22    Q.   You don't dispute that, do you?

     23    A.   No, not at all.

     24    Q.   All right.

     25               MR. WARD:   That's all I have.       I'll pass the
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 48 of 135 PageID #: 20510
                                                                                    48



       1   witness.

       2              THE COURT:    Cross-examination by the Defendants.

       3              Proceed when you're ready, Ms. Smith.

       4              MS. SMITH:    May it please the Court.

       5                            CROSS-EXAMINATION

       6   BY MS. SMITH:

       7   Q.   Good morning, sir.

       8   A.   Good morning.

       9   Q.   Now, we've been sitting next to each other this week

     10    at -- at counsel table, so -- so we've met?

     11    A.   Yes, we have met.

     12    Q.   And you understand that in addition to representing

     13    Ericsson, I also represent T-Mobile because Ericsson's

     14    standing up for its customer and defending it in this case?

     15    A.   That's correct.

     16    Q.   Now, the reason T-MO is in this courtroom is because

     17    the Plaintiff sued them, correct?

     18    A.   That's right.

     19    Q.   Is there any way in the world to come to court and

     20    defend yourself without lawyers and experts and such?

     21    A.   No.   That'd be a bad plan, but...

     22    Q.   Mr. Ward asked you about the fact that you're being

     23    paid to come here and speak to the jurors, correct?

     24    A.   That's correct.

     25    Q.   And like Mr. Jorgensen, did you demand from T-MO that
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 49 of 135 PageID #: 20511
                                                                                    49



       1   you'd be paid two to three times your salary to do so?

       2   A.   No.     I don't get anything extra for being here.          It's

       3   just part of my job.

       4   Q.   And Mr. Ward said that cases are really expensive.              You

       5   agreed with that?

       6   A.   I do.

       7   Q.   And they're even more expensive when your witnesses

       8   demand to be paid two or three times their normal rate,

       9   wouldn't you think?

     10    A.   That's true.

     11    Q.   Were you here when Judge Gilstrap instructed the jury

     12    on the -- you've been here every day of trial, have you

     13    not?

     14    A.   I've been here every day, yes.

     15    Q.   Okay.     And Judge Gilstrap gave the jurors some

     16    instructions on the first day about zealous advocacy.

     17               Do you remember that?

     18    A.   I recall something like that, yes.

     19    Q.   Okay.     And that's actually a little bit of what we saw

     20    when we saw Mr. Kubehl cross-examine Mr. Jorgensen; is that

     21    correct?

     22               MR. WARD:    Objection, leading.

     23               THE COURT:    Sustained.     This is an adverse witness

     24    to the Plaintiff.

     25    Q.   (By Ms. Smith)     In your opinion --
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 50 of 135 PageID #: 20512
                                                                                    50



       1              THE COURT:    And he's Dr. Jorgensen, Ms. Smith.

       2              MS. SMITH:    I apologize, Your Honor.

       3   Q.   (By Ms. Smith)     In your opinion, what did we see in the

       4   courtroom when Mr. Kubehl cross-examined Dr. Jorgensen?

       5   A.   I think he was trying to bring out a question about

       6   some -- something that had been disclosed about -- about

       7   Dr. Jorgensen, asking him a question.

       8   Q.   Mr. Ward talked about cleaning up your mess.            Out in

       9   the real world, outside of this courtroom, who does

     10    T-Mobile, as Ericsson's customer, look to in the real world

     11    when they want to know how an Ericsson base station works?

     12    A.   Ericsson.

     13    Q.   As a customer, who does T-Mobile look to when something

     14    goes wrong with an Ericsson base station?

     15    A.   We would look to Ericsson.

     16    Q.   Who's going to come to court today and explain to the

     17    jurors how Ericsson base stations work?

     18    A.   Ericsson and its witnesses.

     19    Q.   Whether you buy a product -- if I go on down and buy a

     20    product at Walmart or if I'm buying products in the telecom

     21    industry, what is your expectation as a consumer as to

     22    whether or not the product maker should stand up for the

     23    product?

     24    A.   Well, I would think -- certainly in this case, and even

     25    in the context of, you know, ordinary consumer products in
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 51 of 135 PageID #: 20513
                                                                                    51



       1   my life, I would expect that if there are infringement --

       2   patent infringement allegations against those products,

       3   that whoever I bought it from would stand up to defend

       4   their products.      And I think that's what Ericsson is doing

       5   in this case for T-Mobile.

       6   Q.   All right.     Mr. McGrath, how did you come to be -- I

       7   believe it was senior corporate counsel at T-MO?

       8   A.   It's principal corporate counsel.

       9   Q.   I apologize.

     10    A.   It doesn't really matter that much.

     11    Q.   Principal corporate counsel?

     12    A.   It's -- I -- you mean how did I -- well...

     13    Q.   You can start with your education.

     14    A.   Yeah, I -- I went to college and law school, and when I

     15    came out of law school, I took a job at a law firm.

     16              I was an outside lawyer, like many of the lawyers

     17    here in this courtroom.       And then at one point in time

     18    after practicing for several years, I was interested in

     19    going back to Seattle where I'm originally from.

     20              And I was approached about an opportunity to take

     21    an in-house position being the -- the lawyer who works

     22    inside at the corporation for Microsoft, which was a

     23    company from my hometown that was doing a lot of good

     24    things, and so I went there.

     25              As I think I mentioned earlier in my testimony, I
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 52 of 135 PageID #: 20514
                                                                                    52



       1   practiced at Microsoft for 14 years.          And then fast forward

       2   to -- at a point in time about four years ago, I decided to

       3   make a switch to T-Mobile to take a kind of similar job at

       4   T-Mobile to what I had been doing at Microsoft.             And that's

       5   how I ended up here.

       6   Q.   Is -- is what you're doing today a little bit out of

       7   the ordinary from your day-to-day job?

       8   A.   Yes, I'd say so.

       9   Q.   Why are you the person representing T-Mobile here

     10    today in court?

     11    A.   Because I am the person at T-Mobile who knows most

     12    about the overall set of facts that are relevant to what

     13    we're talking about here in court.

     14    Q.   And why is that?

     15    A.   Because this is my case.       I've -- I've managed it since

     16    the day it came in the door and, so I've been involved from

     17    the very beginning when we first received the complaint and

     18    -- and the analysis in contacting Ericsson and in trying to

     19    figure out what T-Mobile's views are about this overall

     20    dispute.

     21    Q.   How would things be different if we paraded 10 T-Mobile

     22    engineers into this courtroom for trial?

     23    A.   They wouldn't be any different.         I think we'd still be

     24    looking to the Ericsson witnesses for the details in this

     25    case.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 53 of 135 PageID #: 20515
                                                                                    53



       1   Q.   Does T-Mobile respect patents?

       2   A.   Absolutely.

       3   Q.   What's T-Mobile do to make sure that it's respecting

       4   other company's intellectual property rights?

       5   A.   Well, I think we do a number of different things, but

       6   principally, for purposes of this case, as I mentioned

       7   earlier, we go to great lengths to enter into contracts and

       8   deal with entities, companies who believe in the respect

       9   for intellectual property rights and who are also making

     10    representations about their products and backing them up,

     11    that they're, you know, free of infringement of other

     12    people's intellectual property rights.

     13    Q.   In this particular case, T-Mobile -- T-Mobile has been

     14    sued?

     15    A.   That's correct.

     16    Q.   And T-Mobile received a complaint at some point?

     17    A.   We did.

     18    Q.   What are the steps that -- first steps that T-Mobile

     19    took when it received the complaint?

     20    A.   When -- when the complaint came in the door, I took a

     21    look at the complaint and the patents and products that

     22    were referenced in that complaint -- well, when I say that,

     23    I mean, I looked at the patents, and I saw the references

     24    to the -- the products.

     25              And from my review of those, I could tell that
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 54 of 135 PageID #: 20516
                                                                                    54



       1   what we were talking about in this case was functionality

       2   in the Ericsson base stations.

       3              So I basically picked up the phone and contacted

       4   Ericsson to get their help on this matter.

       5   Q.   Well, why not just reach out -- you have engineers at

       6   T-Mobile, do you not?

       7   A.   We do.   We have lots of engineers.

       8   Q.   Why not reach out to the T-MO engineers and get their

       9   views?

     10    A.   Because I can tell from the allegations in this case

     11    that -- again, they're about kind of deep details in the

     12    operation of the Ericsson base stations, and I know from

     13    past experience on my cases, if I would ask my folks about

     14    that, they would tell me to talk to the Ericsson engineers

     15    or the Ericsson personnel.

     16    Q.   Now, when you buy a base station from Ericsson, they

     17    don't just give you -- give you a base station and nothing

     18    more, do they?

     19    A.   No.   There's -- there's lots -- there are -- they

     20    provide the products with a lot of documentation and

     21    associated support from Ericsson personnel, but it's at a

     22    level that's appropriate for what we need to use the

     23    products in our network.

     24    Q.   Do you believe, in this instance, that T-Mobile has

     25    handled the patent infringement claim appropriately?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 55 of 135 PageID #: 20517
                                                                                    55



       1   A.   Absolutely.

       2   Q.   Now, we heard a little bit -- well, strike that.

       3             Where does T-Mobile rank in the pecking order as

       4   far as market share with the carriers?

       5   A.   I believe now we are the No. 3 carrier in the United

       6   States.

       7   Q.   And how long have you been No. 3?

       8   A.   Maybe a year or two, something -- I don't remember the

       9   exact date where we -- where we passed Sprint as -- went

     10    from 4 to 3.

     11    Q.   Do you have any plans to try to move up in the ranks?

     12    A.   We are always trying to improve and get better and

     13    compete in the marketplace.

     14    Q.   And what's the plan for doing that?

     15    A.   I'd say, principally, it's our overall un-carrier

     16    strategy about making our services different and better for

     17    customers so that wireless customers will want to use

     18    T-Mobile as opposed to the services of our competitors.

     19    Q.   And if your CEO got in front of everyone down in Dallas

     20    and said, you know, our motto is going to be go along and

     21    get along or follow the herd, would that work?

     22    A.   I can't imagine him saying that to start, and I don't

     23    believe it would work.

     24    Q.   And how would that work out for the consumers?

     25    A.   I -- I don't think it would be a value add for the
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 56 of 135 PageID #: 20518
                                                                                    56



       1   consumers at all.      I think we're -- we're on the forefront

       2   of change in this industry to make it better for consumers.

       3   Q.   And, specifically, how is T-MO doing that?

       4   A.   They're -- we have a lot of different kind of what I

       5   think we would refer to internally and externally as

       6   un-carrier moves, but examples of that would be no

       7   contracts, you know, flat rate plans, no data overages.

       8             There are multiple of these moves that we've made

       9   in the wireless industry that essentially the rest of the

     10    carriers have been forced to adopt because it sounds pretty

     11    appealing to customers.

     12    Q.   And we've heard in this lawsuit that other -- some

     13    other carriers may have license to these patents.              Is that

     14    another way in which T-MO is unwilling to follow the herd?

     15    A.   Perhaps in that we are not going to take a license to

     16    these patents simply because the two major wireless

     17    carriers happen to -- for whatever reasons, they did.

     18              MS. SMITH:     I'll pass the witness.

     19              Thank you, sir.

     20              THE COURT:     Is there redirect, Mr. Ward?

     21              MR. WARD:    Yes, Your Honor.

     22                            REDIRECT EXAMINATION

     23    BY MR. WARD:

     24    Q.   I think we can agree it'd be a bad idea to show up

     25    without a lawyer --
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 57 of 135 PageID #: 20519
                                                                                    57



       1   A.   Yeah.   Sorry.

       2   Q.   -- with all these lawyers around, correct?

       3   A.   I think that's right, yes.

       4   Q.   So you don't fault Dr. Jorgensen for showing up at

       5   depositions, and in this case, with lawyers that IV paid to

       6   represent him, do you?

       7   A.   I certainly don't fault Dr. Jorgensen for showing up at

       8   a deposition with a lawyer of some sort.

       9   Q.   You think it's surprising that IV was paying for his

     10    counsel?

     11    A.   I think -- I think there's some questions about whether

     12    Mr. Jorgensen might have been represented individually by

     13    different lawyers personally, but you can handle cases in

     14    different ways.

     15               THE COURT:     And, Mr. McGrath, it's Dr. Jorgensen.

     16               THE WITNESS:     I'm sorry.    Dr. Jorgensen.

     17    Q.   (By Mr. Ward)      Dr. Jorgensen, right?

     18    A.   Yeah.

     19    Q.   And let's talk about this allegation of him charging

     20    two to three times his normal rate.          You heard Ms. Smith

     21    just say that, correct?

     22    A.   Yes, I did.

     23    Q.   Now, when you started out as a lawyer and you went to a

     24    law firm, what law firm did you go to?

     25    A.   I worked at a couple of different law firms, but
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 58 of 135 PageID #: 20520
                                                                                    58



       1   Latham & Watkins.

       2   Q.   That's a big law firm, isn't it?

       3   A.   It is.

       4   Q.   And did you go in as a partner, or did you go in as an

       5   associate?

       6   A.   I started out as an associate.

       7   Q.   Okay.    So did Latham & Watkins bill you out at one

       8   rate?

       9   A.   Did they bill -- I'm sorry.        Can you we repeat the

     10    question?

     11    Q.   Sure.    Did you have an hourly rate at which

     12    Latham & Watkins billed you out to its clients?

     13    A.   Yes.

     14    Q.   And what was that rate?

     15    A.   I have -- I honestly don't remember.

     16    Q.   Just -- was it $300.00?

     17    A.   I -- I wouldn't be surprised if it was more than that,

     18    but it depended on the year --

     19    Q.   Okay.

     20    A.   -- all that sort of stuff.

     21    Q.   Let's assume it's $300.00, okay?         And let's just use a

     22    hypothetical lawyer at a law firm.          His billing rate or her

     23    billing rate is $300.00 an hour.

     24                Are you with me?

     25    A.   Yeah.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 59 of 135 PageID #: 20521
                                                                                    59



       1   Q.    If you multiply the number of hours that an associate

       2   might work -- and let's do it reasonable -- 2,000 hours a

       3   year.       That'd be kind of low for a first-year associate,

       4   wouldn't it?

       5   A.    Maybe at Latham --

       6   Q.    Yeah.

       7   A.    -- it's possible.

       8   Q.    Let's say 2,000 hours.      That'd be $600,000.00, wouldn't

       9   it?

     10    A.    I'll -- I'll go with you on the math.

     11    Q.    Okay.    And do you think then that you look at that

     12    associate's tax return at the end of the year, and he or

     13    she would have been paid $600,000.00?

     14    A.    No.

     15    Q.    It'd be a lot less than that, wouldn't it?

     16    A.    Yeah.    If you're getting at -- I wouldn't make what the

     17    firm makes.

     18    Q.    Correct.    Right?

     19    A.    Yeah.

     20    Q.    But if you got hired as an independent consultant and

     21    you were working for someone outside the firm and the firm

     22    said, go work for them, you might still be billed at

     23    $300.00 an hour, mightn't you?

     24    A.    Perhaps.

     25    Q.    So would it be unfair to say, well, you're billing
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 60 of 135 PageID #: 20522
                                                                                    60



       1   $300.00 an hour for your independent consulting, but if we

       2   look at your W-2 from last year, you only made $100,000.00.

       3               That'd be an unfair comparison, wouldn't it,

       4   Mr. McGrath?

       5   A.   I think -- I think those two are different things, your

       6   W-2 and your hourly rate.

       7   Q.   What you were making the year before might be totally

       8   unrelated to what you're charging for consulting in the

       9   next year, might'n it?

     10    A.   Could be.

     11    Q.   All right.    Now, you worked at Microsoft for many

     12    years?

     13    A.   14, about.

     14    Q.   Smart people there?

     15    A.   Very.

     16    Q.   Knew what they were doing?

     17    A.   They certainly are leaders in their field.

     18    Q.   Good scientists, good technologists, good in-house

     19    lawyers?

     20    A.   Yes.

     21    Q.   Know how to evaluate patents?

     22    A.   Yes.

     23    Q.   Do you know how much money they've invested in

     24    Intellectual Ventures?

     25    A.   I have a rough sense of that.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 61 of 135 PageID #: 20523
                                                                                    61



       1   Q.   What's your rough sense of that?

       2   A.   Well, I mean, I don't know the -- the specific dollars,

       3   but I'm -- I know they're one of the original investors in

       4   the -- in the company.

       5   Q.   It's a bunch of money, isn't it?

       6   A.   Probably, yes.

       7   Q.   We've talked a lot about competition between AT&T,

       8   Verizon, and T-Mobile, right?

       9   A.   Yes.

     10    Q.   And Verizon, AT&T are paying for rights to these

     11    patents and a portfolio of other patents, aren't they?

     12    A.   I understand that they have portfolio licenses to IV's

     13    portfolio.

     14    Q.   And the un-carrier has decided not to do that, right?

     15    They don't want a license to these patents because they say

     16    they're no good?

     17    A.   We don't believe we infringe these patents, and so we

     18    haven't taken a license.

     19    Q.   All right.

     20                MR. WARD:    Pass the witness.

     21                THE COURT:     Further cross, Ms. Smith?

     22                MS. SMITH:     No, Your Honor.    May the witness be

     23    excused?

     24                THE COURT:     You may step down, Mr. McGrath.

     25                THE WITNESS:     Thank you.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 62 of 135 PageID #: 20524
                                                                                    62



       1              THE COURT:     And since you're T-Mobile's corporate

       2   representative, you're not excused.          You need to go back,

       3   and sit at the table.

       4              MS. SMITH:     You're correct, Your Honor.

       5              I apologize.

       6              THE COURT:     All right.    Plaintiff, call your next

       7   witness.

       8              MR. WARD:     Your Honor, the Plaintiff rests.

       9              THE COURT:     All right.    Plaintiff having rested

     10    its case-in-chief, before we proceed with the Defendants'

     11    first witness, ladies and gentlemen, we're going to take a

     12    short recess.

     13               You may close and leave your notebooks in your

     14    chairs.

     15               Follow all the instructions I've given you,

     16    including, as you would expect me to remind you, not to

     17    discuss the case among each other, and we'll be back

     18    shortly to continue with the Defendants' first witness.

     19               The jury is excused for recess.

     20               COURT SECURITY OFFICER:       All rise.

     21               (Jury out.)

     22               THE COURT:     The Court stands in recess.

     23               (Recess.)

     24               COURT SECURITY OFFICER:       All rise.

     25               THE COURT:     Be seated, please.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 63 of 135 PageID #: 20525
                                                                                    63



       1             All right.     This morning, before we began the

       2   trial and before I brought the jury in, I met with counsel

       3   in chambers.     We took up certain disputes regarding

       4   demonstratives and other matters.

       5             I've had the benefit of additional time to

       6   consider some of those.       I gave direct guidance on some

       7   issues in chambers, but I did not give ultimate or direct

       8   guidance on other matters.

       9             With regard to Defendants' proposed Slide 48 that

     10    references and has a picture of the front cover of DX-10,

     11    I'm going to grant the objection to that slide by

     12    Plaintiffs and exclude that slide.

     13              I'm persuaded it's an attempt to reopen the claim

     14    construction process.       That would be improper.

     15              Also, we had a lengthy discussion about Mr. Skarby

     16    as a witness for the Defendants.         I reminded counsel

     17    explicitly that Mr. Skarby is a fact witness and is not

     18    designated as an expert, although he has a technical

     19    position with Ericsson.

     20              And because he is a fact witness and not an expert

     21    witness, he is not entitled to give expert analysis or

     22    opinions.

     23              He's entitled only to testify as to facts within

     24    his personal knowledge.       The characterization of those

     25    facts, opinions, subjective values and judgments are
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 64 of 135 PageID #: 20526
                                                                                    64



       1   outside the purview of a fact witness.           And I tried to

       2   remind counsel for both parties that that would not be

       3   permissible with this witness.

       4             Also, I've checked Dr. Wicker's expert report, and

       5   he references Mr. Skarby for a very limited purpose of only

       6   addressing induced infringement.         There's no other reliance

       7   by Dr. Wicker in his report on Mr. Skarby.

       8             I will not permit Mr. Skarby to testify and then

       9   Dr. Wicker expand the scope of his report or add additional

     10    support for his existing conclusions because of the live

     11    testimony of Dr. -- of Mr. Skarby that may touch on items

     12    beyond induced infringement.

     13              It would be an improper attempt to supplement an

     14    expert's report if that were to happen.

     15              So I want to put the Defendants on notice they do

     16    not need to and should not use Dr. Wicker as a way to

     17    verify or readdress anything Mr. Skarby testified to

     18    outside of the one limited issue in which Dr. Wicker relies

     19    on Mr. Skarby.

     20              Are those instructions clear?

     21              MR. KUBEHL:     May I approach, Your Honor?

     22              THE COURT:     You may.

     23              MR. KUBEHL:     Those -- those instructions are

     24    clear.

     25    Dr. Wicker does have support in his report to independently
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 65 of 135 PageID #: 20527
                                                                                    65



       1   evaluate documents that were discussed this morning,

       2   specifically Exhibits 277 --

       3             THE COURT:     I'm not talking about documents.

       4             MR. KUBEHL:     Okay.

       5             THE COURT:     I'm talking about the oral testimony

       6   of Mr. Skarby as a late-breaking and prejudicial way to

       7   supplement and strengthen the conclusions that are already

       8   set forth in Dr. Wicker's report where he does not rely on

       9   Mr. Skarby.

     10              MR. KUBEHL:     Understood.     I'll just point out one

     11    thing to Your Honor that it will not be my intent at all to

     12    represent Mr. Skarby as an expert in this case.

     13              However, his title at Ericsson is expert in

     14    resource -- radio resource management.           That's just his

     15    title.   I would --

     16              THE COURT:     Then --

     17              MR. KUBEHL:     I would ask him what his title is --

     18              THE COURT:     Then when he answers what his title

     19    is, then you need to clarify for the benefit of the jury,

     20    you are not here as an expert witness, you are here as a

     21    fact witness only, correct?

     22              MR. KUBEHL:     Yes.

     23              THE COURT:     And let him confirm that.        That will

     24    avoid any confusion.

     25              MR. KUBEHL:     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 66 of 135 PageID #: 20528
                                                                                    66



       1             THE COURT:     Okay.    Thank you.

       2             All right.     Is there anything else that needs to

       3   be addressed before we bring the jury?

       4             Is there a question, Mr. Kubehl, about the easel

       5   and the board and Mr. Skarby's examination?            Did we cover

       6   that to your satisfaction, or do you still have some

       7   questions?

       8             MR. KUBEHL:     No.    I think he can use the -- the

       9   pointer, if that's to Your Honor's liking.

     10              THE COURT:     And then on Dr. --

     11              MR. KUBEHL:     It will just be a matter of where we

     12    set it up.

     13              THE COURT:     Then on Dr. Wicker, you intend to put

     14    the easel here at the partition?

     15              MR. KUBEHL:     That would be our preference if we

     16    could do that.

     17              THE COURT:     All right.     And do you have in mind to

     18    stand on one side of the easel with him on the other side,

     19    or do you want to question him from the podium?             Let's talk

     20    about how we do that.

     21              MR. KUBEHL:     If it worked for Your Honor, I could

     22    stand off behind so I'm not blocking anyone's view and

     23    question from over there just so I can see what he's doing.

     24    It's not going to be a long examination at the easel.

     25              THE COURT:     Well, what's most commonly done is
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 67 of 135 PageID #: 20529
                                                                                    67



       1   that you would stand beside the easel on the opposite side

       2   of it from the witness where you could easily lean your

       3   head forward and see what he writes without getting into

       4   the jury's space on the other side of the partition, and

       5   that's what I'd prefer.

       6             MR. KUBEHL:     Very good.

       7             THE COURT:     Okay.   Let's bring in the jury,

       8   please, Mr. Johnston.

       9             COURT SECURITY OFFICER:        All rise for the jury.

     10              (Jury in.)

     11              THE COURT:     Please be seated.

     12              Defendants, call your first witness.

     13              MS. SMITH:     Your Honor, Defendants call Mr. Johan

     14    Norrby.

     15              THE COURT:     If you'll come forward and be sworn,

     16    sir.

     17              (Witness sworn.)

     18              THE COURT:     Please come around, sir.        Have a seat

     19    on the witness stand.

     20              Ms. Smith, you may proceed when you're ready with

     21    your direct examination.

     22              MS. SMITH:     Thank you, Your Honor.

     23               JOHAN NORRBY, DEFENDANTS' WITNESS, SWORN

     24                             DIRECT EXAMINATION

     25    BY MS. SMITH:
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 68 of 135 PageID #: 20530
                                                                                    68



       1   Q.   Good morning, Mr. Norrby.

       2   A.   Good morning.

       3   Q.   If you would, please introduce yourself to the Court

       4   and the jurors.

       5   A.   Yes.    My name is Johan Gunnar Norrby.

       6   Q.   Now, Mr. Norrby, you're not from around these parts,

       7   are you?

       8   A.   No, I live in Stockholm in Sweden.

       9   Q.   Mr. Norrby, how big is Sweden?

     10    A.   Sweden is not a very big country.         We have 10 million

     11    inhabitants.     To be compared with Texas, it's -- it's a

     12    very small town.

     13                THE COURT:     Sir, would you pull the microphone a

     14    little closer to you, please?

     15                THE WITNESS:     Sure.

     16                THE COURT:     Thank you.    Continue.

     17                MS. SMITH:     Thank you, Your Honor.

     18    Q.   (By Ms. Smith)      Is English your first language?

     19    A.   No.    My mother tongue is Swedish, but my first words

     20    were very much in English.

     21    Q.   How were your first words in English?

     22    A.   Well, that is because my family moved to -- to Atlanta

     23    in the U.S. when I was two months old, and I lived there

     24    until I was six years old.           And my stay in -- in U.S. had a

     25    profound impact on what I've been doing in -- in my later
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 69 of 135 PageID #: 20531
                                                                                    69



       1   part of life.

       2               And that is because when I was around six years

       3   old, living in U.S., the Apollo program was very -- a very

       4   big thing here.     And I was totally fascinated by rockets

       5   and already then I decided that I wanted to be an engineer.

       6   Q.   And you wanted -- you chose to testify in English

       7   today; is that correct?

       8   A.   That is correct.

       9   Q.   Have you ever testified before to an American jury?

     10    A.   No, I haven't.

     11    Q.   Sir, do you have some family back in Sweden?

     12    A.   Yes.    I'm married, and I have two daughters, 18 and 21

     13    years old.

     14    Q.   And what do you all enjoy doing in your time away from

     15    work?

     16    A.   First of all, I -- I work a lot, but during my spare

     17    time, I prefer to spend it with family.           And I also like to

     18    do outdoor activities like running and biking.             And once in

     19    a while, my wife drags me to a lot of cultural events.

     20    Q.   I heard someone mention that you actually bike to work.

     21    Is there any truth to that?

     22    A.   Yes.    It's only 15 miles back and forth, so it's not

     23    much.

     24    Q.   Would you describe your educational background to the

     25    jurors?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 70 of 135 PageID #: 20532
                                                                                    70



       1   A.   Sure.   I have a university degree in Master of

       2   Engineering, specialized in computer architecture.              I also

       3   have Bachelor of Science degree in business administration

       4   and economics.     Both degrees are from Lund University.

       5             Lund University is one of the biggest universities

       6   in Sweden, founded in the 17th century, and it is about the

       7   same size as Texas University.

       8   Q.   I think we have a picture up on the screen.            Is that

       9   Lund University?

     10    A.   It's not the university.       It's a church in the

     11    university town.

     12    Q.   At the university?

     13    A.   Yeah.

     14    Q.   Okay.

     15              MS. SMITH:     I apologize.     There -- there we go.

     16    The clicker is a little slower.         I apologize.

     17    Q.   (By Ms. Smith)     Mr. Norrby, who do you work for?

     18    A.   I work for Ericsson.

     19    Q.   And how long have you been at Ericsson?

     20    A.   I started working in Ericsson in 1996, so slightly more

     21    than 20 years.

     22    Q.   What's your current position at Ericsson?

     23    A.   My current position is business controller at product

     24    area networks.

     25              Product area networks is a part of Ericsson who is
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 71 of 135 PageID #: 20533
                                                                                    71



       1   responsible for all products related to radio networks,

       2   base station hardware, and base station software primarily.

       3             So I look into the financials for -- for product

       4   area networks.     That means revenues, cost of sales,

       5   research and development costs, financial plan, et cetera.

       6   Q.   And how long have you held that position?

       7   A.   I've had that position since June 2018.

       8   Q.   Is that an executive management position?

       9   A.   Yes, it is.    I'm part of the leadership team of product

     10    area networks.

     11    Q.   What other positions have you held at Ericsson?

     12    A.   I've had several positions since I started in Ericsson.

     13              In 1996, when I started, I was working in sales.

     14    Ericsson and their radio network industry at that time was

     15    very much an untapped market, so I was out hunting new

     16    contracts for Ericsson, very much in Latin America, but

     17    also in other places in the world.

     18              Then in 2000, I moved and worked with business

     19    contracts, mainly for the U.S. market when the big

     20    operators here in U.S. went from a technology called TDMA

     21    to another technology called GSM.

     22              And the operators I worked with were AT&T and

     23    Cingular, who was an operator at that time but is now AT&T.

     24    But also to Canadian operators, like Rogers, and Mexican

     25    operators, like Telecomm Mexico.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 72 of 135 PageID #: 20534
                                                                                    72



       1             After that, in 2002, I worked for one year with

       2   T-Mobile U.S. in sales.

       3             And after that, I moved to product management,

       4   working with design and development of base stations.

       5             I was working in second generation base stations

       6   with the RBS 2000 family that supports GSM.            I worked there

       7   for five years.

       8             And then after that, I have been working with

       9   RBS 6000 base stations which is the latest base station

     10    family for -- for Ericsson, and I worked there for about

     11    six years before I went into the financial part of

     12    Ericsson.

     13    Q.   Mr. Norrby, if you could tell us a little bit about the

     14    history of Ericsson as a company.

     15    A.   Sure.   Ericsson is a company founded in late 1800.             And

     16    we have been making telephones and -- and network

     17    infrastructure for operators for a long time.

     18              It started off by -- by making simple fixed line

     19    telephones.    And you see some pictures of how they could

     20    look like before.      They were actually quite beautiful in

     21    the beginning, wooden -- wooden phone and very artistically

     22    designed.

     23              And then we had some attempts to make some early

     24    cellular systems in the 1950s, and one of the pictures here

     25    shows a big bulky item.       That is actually one of the first
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 73 of 135 PageID #: 20535
                                                                                    73



       1   mobile phones that was intended for cars.

       2   Q.   And that's that third picture on the top?

       3   A.   That is correct.

       4              Then the fourth picture to the top you have some

       5   early mobile phones from Ericsson in the GSM days.

       6              And on the bottom, you see some pictures on how it

       7   looks like now.     So you have a manufacturing facility to

       8   the -- to the left, and the -- also some testing facilities

       9   to the right.

     10    Q.   Where does the name Ericsson come from?

     11    A.   The name Ericsson comes from the founder of the

     12    company, Lars Magnus Ericsson.         So it's his surname that is

     13    the company name.      Lars Magnus Ericsson founded the company

     14    in 1876.

     15               And just to give a reference on -- on the age of

     16    the company, it is younger than Smith Wesson, but it's

     17    older than Coca-Cola and Ford Motor Company.

     18    Q.   Where was the company founded?

     19    A.   It was founded in Stockholm, Sweden.

     20    Q.   I have a slide up here.       What are we seeing on this

     21    slide as far as the Ericsson logo?

     22    A.   So this is a slide trying to show why we have the

     23    Ericsson logo.     And the reason for the logo comes from a

     24    transformer, which was a very common component for making

     25    fixed line systems.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 74 of 135 PageID #: 20536
                                                                                    74



       1             And a transformer is basically a transformer core

       2   where you have electrical windings on one side and

       3   electrical windings on another side.          And you see the blue

       4   electrical windings on the secondary side here.             The logo

       5   is a simplification of the secondary windings.

       6             But also nowadays, since we don't use transformers

       7   anymore in our electronics, we can also have the

       8   transformer as a metaphor for what Ericsson represents.                  We

       9   have to transform our business, our technology every day,

     10    otherwise, we won't survive.

     11    Q.   Where -- does the company operate only in Sweden?

     12    A.   No, we don't.     We sell radio networks and core networks

     13    to some 180 countries throughout the world.

     14    Q.   And is the United States included in that 180

     15    countries?

     16    A.   Yes, it is.     We have quite a big representation here in

     17    U.S.   Our headquarters is in Plano, Texas.           We have about

     18    3,000 employees there.

     19              We also have a research facility in Austin where

     20    we make processors for our equipment.           And outside Texas,

     21    we have a lot of representation in U.S.           We have a lot of

     22    research and design facilities in California, and we have a

     23    lot of sales representations throughout the country.

     24    Q.   If you would, Mr. Norrby, describe for the jury, what's

     25    Ericsson do?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 75 of 135 PageID #: 20537
                                                                                    75



       1   A.   Okay.   Ericsson is maybe not that famous.          Most of you

       2   who -- who have to deal with the mobile systems in everyday

       3   life, you're familiar with Apple and Samsung mobile phones.

       4             But Ericsson and Nokia, we are what Apple and

       5   Samsung are on mobile phones but on the infrastructure

       6   side.

       7             So everything that you need to -- to make

       8   telephony work, except the phones, Ericsson does.

       9             So it's networks.      We design and develop networks.

     10    We manufacture networks and sell them to big operators

     11    throughout the world.

     12              And we also provide services related to this.             We

     13    help the operators if they want to install and optimize the

     14    radio networks.     And sometimes we also run the operator --

     15    the networks for the operators.

     16    Q.   Now, moving away from the era where we saw the

     17    beautiful wooden -- wooden phones of the 1800s, what are

     18    some examples of Ericsson's contributions to modern day

     19    communication technology out of that research and

     20    development division you mentioned?

     21    A.   Sure.   So a couple of the milestones that can be worth

     22    mentioning is we made the first international phone call

     23    over an exchange in 1950.        Before that, it was handled with

     24    manual help.

     25              And then in 1981, it was when we had the first 1st
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 76 of 135 PageID #: 20538
                                                                                    76



       1   generation mobile systems being deployed.            We used a

       2   technology called NMT.       The 1st generation radio system was

       3   voice centric, and it was analog, so it provided some basic

       4   capacity.

       5   Q.   And that's what we call 1G?

       6   A.   That is what we call 1G.

       7             Then in 1991, we were first with the 2nd

       8   generation radio networks that we refer to as -- as GSM.

       9   That was a digital voice radio network that provided more

     10    capacity than the 1st generation.

     11    Q.   And that's what we call 2G?

     12    A.   That is what we call 2G.

     13    Q.   What comes next?

     14    A.   Then if we move on, in 2001, we -- we have to move on.

     15    Q.   I'm -- I'm trying, sir.       Thank you.

     16    A.   In 2001, we made the first 3G call, so the first 3rd

     17    generation mobile system.        What distinguished us from a 3rd

     18    generation system and a 2nd generation system is here you

     19    can run both voice and data, and we were first with that.

     20              And then going on, we introduced the 4th

     21    generation mobile systems in 2009.          And the first call was

     22    here in U.S. with an operator called Verizon.

     23              And what characterizes the 4th generation mobile

     24    systems is high data rates.        It's significantly better than

     25    the 3rd generation system.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 77 of 135 PageID #: 20539
                                                                                    77



       1               And where we stand today is that in 2000 -- late

       2   2018, we actually started to -- to deploy the 5th

       3   generation mobile systems, both for Verizon and AT&T.

       4                What characterizes the 5th generation mobile

       5   systems is that it's even higher data rates, but it's also

       6   aiming for man/machine communication and machine/machine

       7   communication.     So it's very much what we call the Internet

       8   of Things.

       9   Q.   So, Mr. Norrby, when we talk about 1G, 2G, 3G, 4G, LTE,

     10    and soon to be 5G, we're talking about things that involve

     11    Ericsson's technology?

     12    A.   Yes.    So we have been delivering mobile systems for

     13    40 years now.

     14    Q.   Now, you mentioned the first -- and we see up on the

     15    slide, the first 4G LTE call in 2009.           Who was the first

     16    base station vendor to provide LTE equipment?

     17    A.   That was Ericsson, and it was towards Verizon as an

     18    operator.

     19    Q.   There's more to Ericsson than just research and

     20    development; is that right?

     21    A.   It certainly is.     Although research and development is

     22    a very important part of -- of designing radio networks and

     23    phone networks, we have a significant manufacturing

     24    facilities to do this, and we have a large sales

     25    organizations to sell the networks to the operators, and we
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 78 of 135 PageID #: 20540
                                                                                    78



       1   have also large service operations where we provide

       2   services to the operators when they want to use them.

       3   Q.   Who are some of Ericsson's customers?

       4   A.   So we basically deliver to all major operators

       5   throughout the world.       And to go into specifics, in the

       6   U.S. market, we deliver to Verizon, we deliver to AT&T, we

       7   deliver to T-Mobile, and we deliver to Sprint.             We also

       8   deliver to a lot of the second tier operators in the U.S.

       9             And going outside the U.S., we basically deliver

     10    to almost every single major operator on the planet.

     11              So we start with some examples, KDDI and SoftBank

     12    in Japan, China Mobile in China, and in Europe, you have

     13    Vodafone, Deutsche Telekom, and France Telecom.             And you

     14    have America Movil in Mexico for being -- just mentioning a

     15    few of the most significant operators.

     16    Q.   And I think I read somewhere that Ericsson actually has

     17    a presence on every continent; is that correct?

     18    A.   Yes, that -- that is actually correct.           We even have

     19    deployed a radio network in Antarctica.           And, well, the

     20    pictures of it is deceiving.

     21              We don't provide network services to penguins;

     22    it's scientists working there.

     23    Q.   Mr. Norrby, if you could share with the jurors, who are

     24    the people or the employees behind Ericsson?

     25    A.    The people behind Ericsson are very much technology
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 79 of 135 PageID #: 20541
                                                                                    79



       1   oriented.     It's a high-tech industry, and success from the

       2   past is not sufficient for us to go forward.            We have to be

       3   on the toes of technology development, so we're very

       4   research and development oriented in our organization.

       5   Having the latest technologies helps having the cutting

       6   edge towards our competition.

       7   Q.   And can you give us a feel for what it's like to work

       8   at Ericsson from your own experience.

       9   A.   I think it's great fun to work in Ericsson, but you

     10    need to appreciate working in a highly international

     11    market.     We operate in 180 countries.        You have to like

     12    working with technology, and I really do that.

     13               And many people like to work there for a long

     14    time.     I've been working in Ericsson for some 22 years, and

     15    I'm probably below average in -- in my time in Ericsson.

     16    There have been many working more than I have.

     17               And to give one final example is that people who

     18    have been working in Ericsson for 30 years, they get a

     19    special award.

     20               Then you're invited to Stockholm City Hall for a

     21    big festive dinner with top management.           And the fun thing

     22    with Stockholm City Hall is that that's the venue for the

     23    Nobel Prize.     That is the big science prize in the world.

     24    Q.   So you've got about eight more years before you might

     25    be invited?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 80 of 135 PageID #: 20542
                                                                                    80



       1   A.   Yes.    I can't wait.

       2   Q.   Mr. Norrby, why are patents important to Ericsson?

       3   A.   We put a lot of R&D efforts to develop our -- our

       4   networks.

       5               We have some 24,000 engineers working in -- in

       6   R&D.    And we've spent some 40 years making radio networks.

       7   So we have a significant stake in research and development.

       8               So we patent our best ideas, and we have some

       9   45,000 patents.     So we have a very strong patent portfolio.

     10    And the reason for why we patent is because we want to

     11    protect our ideas.

     12    Q.   Mr. Norrby, are you familiar with -- and we see one on

     13    the table here in front of me -- with the base stations

     14    being accused of infringement in this case?

     15    A.   Yes, I am.    I've been working with that for a long

     16    time.

     17    Q.   Is that an RBS 6000 base station?

     18    A.   The items you see on the desk, they're our RBS 6000

     19    products.

     20    Q.   Okay.    What is the RBS 6000 family of base stations?

     21    A.   RBS 6000 is our latest base station family.            It is a

     22    family that is multi-standard, so you can run basically any

     23    technology on it.      You can run 2G.      You can run 3G.      You

     24    can run 4G on it, and you can also run 5G on it by software

     25    upgrade.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 81 of 135 PageID #: 20543
                                                                                    81



       1   Q.   Now, you mentioned when we were going through the

       2   timeline of your work history at Ericsson that you were --

       3   you're a member of the original RBS 6000 team.             Can you

       4   tell the jurors a little bit about that?

       5   A.   Yes, that's correct.      When I started working in product

       6   management, I was working for the second generation base

       7   station family for GSM.       And we had another product line in

       8   Ericsson working with the third generation technology,

       9   WCDMA, or RBS 3000.

     10              And upper management, they were not happy to have

     11    two different base station families in the company.              So

     12    they sent us away, a small group of people, and said do not

     13    come back until you have harmonized base stations within

     14    Ericsson.

     15              So we were away outside Stockholm for a few days.

     16    And after that, we came back and had defined the RBS 6000

     17    family.     And we were not many at that time.         We were some

     18    10 to 15 persons.      And you see some of the people working

     19    in that workshop.      I'm in that picture, as well.

     20    Q.   And, now, this is the original team that came up with

     21    the RBS 6000.     Has that team grown today?

     22    A.   It has grown significantly.        Our team here, we defined

     23    the base station family on how to merge from 2000 to 3000

     24    products to RBS 6000.       But then we rapidly expanded the --

     25    the development on this.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 82 of 135 PageID #: 20544
                                                                                    82



       1              So nowadays we are some 14,000 people working with

       2   base stations and -- and related to some software to

       3   that -- sorry.

       4              So since 2007, I made a rough estimate on how much

       5   work we've spent on RBS 6000.         And it is somewhere around

       6   100,000 man years.      Not man hours.      Man years.     So it's a

       7   significant effort we put into this.

       8   Q.   And what does RBS stand for, and what does it do?

       9   A.   RBS stands for radio base station.          And a radio base

     10    station is a key component for building a radio network.

     11    You need a number of radio base stations to provide a radio

     12    network.

     13    Q.   Can you give the jurors an example of where they

     14    themselves might -- might see one of these base stations

     15    outside of the courtroom?

     16    A.   Sure.   Normally, operators try to be fairly discreet

     17    on -- on where -- where they put the radio base stations.

     18               But if you just walk outside the court here and

     19    look to the left behind the Chase Manhattan Bank Building,

     20    you actually see a radio base station tower.             And you see

     21    that on the picture here.        And you see some big wide things

     22    on the tower.     Those are the radio antennas.          They don't

     23    seem to be very big, but they are somewhere between 10 to

     24    15 meters long.

     25               Behind these antennas, we mount radio equipment.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 83 of 135 PageID #: 20545
                                                                                    83



       1   And then we have cables to -- to the ground.

       2             And on the ground, we have the basic equipment to

       3   support the radio.      So we have the digital units there, and

       4   we have the power and backup and transmission equipment

       5   there, as well, in a shelter.

       6   Q.   Does the RBS 6000 family function with LTE?

       7   A.   Yes, it does.

       8             MS. SMITH:     Your Honor, may I have permission to

       9   approach the witness with the base station on the table?

     10              THE COURT:     You may.    Co-counsel -- or you can

     11    hand it to the Court Security Officer.

     12              MR. KUBEHL:     Yes, Your Honor.

     13    Q.   (By Ms. Smith)     Okay.   Mr. Norrby, let's take a look at

     14    the base station.      Is this a -- is this an indoor or an

     15    outdoor model?

     16    A.   What we see here are components for an outdoor model

     17    base station.

     18    Q.   And how can you tell?

     19    A.   You see that with this -- that is a radio unit, and

     20    it's designed for being put in an outdoor environment.

     21              This is what you put close to the antennas at the

     22    tower.   And it works throughout the minus 32 plus 50

     23    degrees Centigrade, which is basically covering all the

     24    temperatures you can find on the planet.

     25    Q.   While you're up --
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 84 of 135 PageID #: 20546
                                                                                    84



       1              MS. SMITH:    With the Court's permission, if he

       2   could remain standing, Your Honor?

       3              THE COURT:    He may.

       4              MS. SMITH:    Thank you, Your Honor.

       5   Q.   (By Ms. Smith)     If you could explain to the jury what

       6   the main component parts are of the base station?

       7   A.   Sure.   There are two main components of a base station.

       8   And I would like to start with the digital unit, and it's

       9   this piece of equipment.       This is basically a really

     10    capable computer that is specially designed for radio

     11    networks.

     12               And inside these, we have several very powerful

     13    processors designed by Ericsson.         And if we were to compare

     14    it with a normal PC, this is about 40 times as powerful as

     15    a normal PC.     So it's a massive computer -- computer power

     16    in this one.

     17               This one does all the intelligence in the radio

     18    network.     So it handles all the -- the mobiles in -- at the

     19    base station.

     20               It decides if this base station or another base

     21    station -- sorry -- should handle the -- the mobile.              It

     22    does all the traffic, and it handles all the mobiles

     23    connected to the base station.

     24               And it can be as much as 8,000 mobiles connected

     25    to this base station.       So it's a lot of computing --
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 85 of 135 PageID #: 20547
                                                                                    85



       1   computing power.

       2             Then going forward -- so that was the intelligence

       3   in the base station.

       4             Then to speak with the mobiles, you need a radio

       5   unit.   So this is doing all the talking to the mobiles and

       6   also all the listening.

       7             And this one is connected to the digital unit, and

       8   it's also connected to the antennas.          So it can do all the

       9   conversation needed.

     10              And to give some reference on how flexible the

     11    products are, the digital units come in some five to 10

     12    different versions.      But the radio units, they come in some

     13    200 different versions, depending on frequency and

     14    applications.

     15              So you can either run it in outdoor environment or

     16    indoor environment.      We can also provide small indoor cells

     17    for airports and shopping malls, for instance.             So it's a

     18    lot of different flavors of the equipment.

     19    Q.   Now, you can stay seated, sir.

     20    A.   Thank you.

     21    Q.   Now, are these base stations customizable?

     22    A.   Yes, they are.     They're highly customizable.         As I

     23    mentioned before, you have many different variance of

     24    these, so you can basically tailor it to every customer we

     25    can find.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 86 of 135 PageID #: 20548
                                                                                    86



       1   Q.   But what you showed us, those are just the basics?

       2   A.   These are just the basics.        It's two key components of

       3   a base station.

       4   Q.   How long has Ericsson been making base stations?

       5   A.   We've been delivering base stations since 1981.

       6   Q.   And what is your experience with them?

       7   A.   I've been working with base stations ever since I

       8   started at Ericsson and also with the radio networks that

       9   we build with the base stations.         So that's the core

     10    business of Ericsson.

     11    Q.   Is there anyone better at Ericsson -- than Ericsson at

     12    making base stations?

     13    A.   From my perspective, no.       We were first on both 2G and

     14    3G and 4G, so I believe we are the best in the industry.

     15    Q.   Now, Mr. Norrby, you mentioned wireless standards

     16    earlier.    What's a standard?

     17    A.   A standard is a set of rules that all players in the

     18    industry have to follow.

     19               So if we talk of wireless standard, all the

     20    infrastructure players, the handset manufacturers have to

     21    follow the rules.      There are some very good ideas behind

     22    having these rules.

     23               You can compare it with power sockets in your

     24    households.    It would be quite awkward if there were

     25    different power sockets with different voltages and
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 87 of 135 PageID #: 20549
                                                                                    87



       1   different frequencies wherever you go.           So there's a clear

       2   benefit to have a standard.

       3               So the standards we have, they set the rules for

       4   how networks shall be defined.         They also set the rules for

       5   how networks shall talk with mobiles.           And by doing so,

       6   operators can buy networks from any network vendor, and

       7   customers can buy mobiles from any mobile vendor, and

       8   customers can choose any operator they want.

       9               And by doing so, we increase the market size, and

     10    that's good for the whole industry.          And by also increasing

     11    the market size and having standards, we enable suppliers

     12    to be motivated to help us in doing products for us.

     13    Q.   Does Ericsson actively participate in the telecom

     14    standard setting organization?

     15    A.   Yes.    We are a very active in the standardization and

     16    been in that for a long time.         We have a lot of our

     17    sharpest engineers participating in the standards, and it's

     18    a big effort to put in there.

     19    Q.   And the jury's heard a lot about the 4G LTE standard.

     20    Was Ericsson involved in the development of the 4G LTE

     21    standards?

     22    A.   Yes, we were very active in the standardization of 4G.

     23    Q.   And you -- you said earlier that Ericsson was an active

     24    participant and very involved.         What does that mean?

     25    A.   It involves being part of all the technical
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 88 of 135 PageID #: 20550
                                                                                    88



       1   specifications in the standard, both on -- on the

       2   infrastructure side and on the handset side, and driving

       3   the work -- the work on that, making sure that the standard

       4   becomes as good as possible, and you get the major

       5   improvement from the previous standard.           And we played a

       6   very active role that would -- with our best ideas.

       7   Q.   Now, you said earlier that Ericsson had been awarded

       8   how many patents?

       9   A.   We have, in total, some 45,000 patents, and almost all

     10    of them were related to networks.

     11    Q.   Does Ericsson respect the patent rights of others?

     12    A.   Yes, we do.    We -- we pay a lot of R&D efforts to

     13    design our products, and we patent our best ideas to

     14    protect our rights.      And it goes both ways.        We respect

     15    other organization's patents.

     16    Q.   By coming into court and defending itself, does it mean

     17    that Ericsson has no respect for patents?

     18    A.   Absolutely not.     We -- we pay a lot of attention to

     19    patents, and we have extensive cross-licensing with all the

     20    major network providers and all the major handset

     21    providers.

     22              MS. SMITH:     I'll pass the witness.

     23              THE COURT:     All right.     Cross-examination by the

     24    Plaintiff.

     25              MS. FAIR:    Yes, Your Honor.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 89 of 135 PageID #: 20551
                                                                                    89



       1               THE COURT:    You may proceed with cross-examination

       2   when you're ready, Ms. Fair.

       3               MS. FAIR:    Thank you, Your Honor.

       4                              CROSS-EXAMINATION

       5   BY MS. FAIR:

       6   Q.   Good morning, Mr. Norrby.

       7   A.   Good morning.

       8   Q.   I understand English isn't your first language, and I

       9   have a tendency sometimes to speak quickly and jumble my

     10    words.      So let me know if you don't understand my

     11    questions, please.

     12    A.   Sure.    Please speak slowly.

     13    Q.   Yes, sir.    I'll do my best.

     14    A.   Yes.

     15                THE COURT:    Good suggestion.

     16    Q.   (By Ms. Fair)       Mr. Norrby, you just told this jury that

     17    the base stations that Ericsson provides are highly

     18    customizable, right?

     19    A.   That is correct.

     20    Q.   It's not just something that you go buy off the shelf

     21    and it's a one size fits all, right?

     22    A.   That is correct.

     23    Q.   And so the -- the customer, like T-Mobile, they specify

     24    their configuration when they're placing an order, right?

     25    A.   That is correct.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 90 of 135 PageID #: 20552
                                                                                    90



       1   Q.   They work with Ericsson, you work together, and you

       2   figure out what's the right customized product for the use

       3   of the carrier, right?

       4   A.   That is correct.

       5   Q.   You pick the number -- the customer picks the number of

       6   radio units?

       7   A.   They pick the number of radio units, which types of

       8   radio units, which digital units, and what software to run

       9   on the base station.

     10    Q.   And they choose how to -- the hardware activation for

     11    them?

     12    A.   Yes, they do.

     13    Q.   And that's talking about connected users, the

     14    throughput of the unit, right?

     15    A.   That is correct.

     16    Q.   They pick the power options?

     17    A.   That is correct.

     18    Q.   So it's not really true that -- that the carrier is

     19    just somebody who picks a random product off the shelf,

     20    like I might go pick a laptop out at Walmart, right?

     21    A.   That is correct.

     22    Q.   Now, Mr. Norrby, Ericsson has told this jury that

     23    they're here to stand behind their product, right?

     24    A.   That is correct.

     25    Q.   And we heard questions and testimony about, well, if
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 91 of 135 PageID #: 20553
                                                                                    91



       1   somebody's product goes wrong, you'd expect the person who

       2   provided that product to stand up for it, right?

       3   A.   Yes.

       4   Q.   Well, you understand that this case isn't about a

       5   product malfunctioning, right?

       6   A.   Correct.

       7   Q.   This case is about patent infringement, right?

       8   A.   That is correct.

       9   Q.   And Mr. McGrath explained to us that a method claim is

     10    about a process, right?

     11    A.   That is correct.

     12    Q.   And that's the type of claims that are at issue in this

     13    case, right?

     14    A.   Yes.

     15    Q.   It's not a claim specifically on the product itself.

     16    A.   Yes.

     17    Q.   It's how it's used.

     18    A.   Yes.

     19    Q.   And T-Mobile is the one that -- that executes those

     20    processes; they use the product?

     21    A.   Yes.

     22    Q.   So we can't say that if a drilling bit breaks or goes

     23    wrong, that really Halliburton should be standing up here,

     24    right?      I mean, this is about Exxon pulling the oil and gas

     25    using the drilling bit, right?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 92 of 135 PageID #: 20554
                                                                                    92



       1   A.   Well, we have designed the product so we have a

       2   significant responsibility to them.

       3   Q.   As does T-Mobile, right?       As we just talked about, all

       4   the different things that they customize.

       5   A.   Yes.

       6   Q.   And their decision on what to turn on and what not to

       7   turn on.

       8   A.   Yes.

       9   Q.   They are the ones that actually use the process that's

     10    accused in this case.

     11    A.   Yes.

     12    Q.   I want to shift gears a little bit.

     13                We've heard about the Turina patent in this trial,

     14    right?

     15    A.   Yes.

     16    Q.   Do you know Mr. Dalibor Turina?

     17    A.   No, I don't know him.

     18    Q.   Do you know if he's employed by Ericsson currently?

     19    A.   I don't know.

     20    Q.   So you don't know if he's the director of patent

     21    portfolio management?

     22    A.   I can't answer that.

     23    Q.   Do you understand that Ericsson is telling this jury

     24    that Mr. Turina's patent is one of the reasons that

     25    Dr. Jorgensen's patents should be torn up and thrown away,
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 93 of 135 PageID #: 20555
                                                                                    93



       1   right?

       2   A.   Yes.

       3   Q.   And Mr. Turina isn't going to come and tell this jury

       4   about his invention, is he?

       5   A.   That is correct.

       6   Q.   We've heard a lot this week about Ericsson's being an

       7   inventive company, right?

       8   A.   Yes.

       9   Q.   Seems like Ericsson's worked really hard to show this

     10    jury how much they've invented over the last 40 years,

     11    right?

     12    A.   Well, that's the truth.

     13    Q.   Right.     You were involved in 1G and 2G?

     14    A.   And 3G and 4G and 5G.

     15    Q.   And we even heard about some awards from the European

     16    Patent Office, right?

     17    A.   Yes.

     18    Q.   I mean, you know, IV has awards from the U.S. Patent

     19    Office, right?

     20    A.   Yes.     You have a lot of patents.

     21    Q.   You know they've won an award as well, right?

     22    A.   I was not aware of that, but I hold that very likely.

     23    Q.   I mean, being an inventive company doesn't mean

     24    Ericsson's invented everything, right?

     25    A.   No.    I haven't said that.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 94 of 135 PageID #: 20556
                                                                                    94



       1   Q.   You haven't cornered the market on good ideas?

       2   A.   No, we have not.

       3   Q.   Even the standards themselves that we've been talking

       4   about, Ericsson wasn't the only company involved in those,

       5   right?

       6   A.   No.    Doing standardization is a large teamwork with all

       7   the network providers and the major handset manufacturers

       8   and some major operators.        So it's a major teamwork to do

       9   standards.

     10    Q.   And it takes a long time to come up with the best way

     11    to do things, right?

     12    A.   Yes.

     13    Q.   And that's what you try to do with the standards.

     14    A.   Yes.

     15    Q.   You try to implement the best technology you can.

     16    A.   Yes.

     17    Q.   And you think that's what VoLTE is, right?

     18    A.   VoLTE it our key component.

     19    Q.   And Ericsson uses LTE and VoLTE even though some of the

     20    ideas in that may have come from other people, right?

     21    A.   Yes.

     22    Q.   And so the fact that Ericsson has a bunch of other

     23    patents and has some awards for being an inventive company,

     24    that doesn't mean that Dr. Jorgensen didn't invent

     25    anything, right?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 95 of 135 PageID #: 20557
                                                                                    95



       1   A.   That is correct.

       2   Q.   You don't get a free pass to trespass just because you

       3   own some of your own property, right?

       4   A.   Absolutely.

       5   Q.   We can agree, then, that if this jury decides that

       6   Ericsson and T-Mobile are infringing, that they should pay

       7   for that use, right?

       8   A.   Yes.

       9   Q.   Because patents have value, right?

     10    A.   They certainly have.

     11    Q.   They're property rights, and they should be respected?

     12    A.   Yes.

     13                MS. FAIR:    I'll pass the witness, Your Honor.

     14                THE COURT:    Redirect, Ms. Smith?

     15                MS. SMITH:    Briefly, Your Honor.

     16                             REDIRECT EXAMINATION

     17    BY MS. SMITH:

     18    Q.   Mr. Norrby, you absolutely agreed with Ms. Fair when

     19    she said, base stations are not one size fits all, didn't

     20    you?

     21    A.   That is correct.

     22    Q.   And Ericsson base stations are not the same as Samsung

     23    and Nokia base stations?

     24    A.   That is correct.

     25    Q.   And Plaintiff can't go to the base station-getting
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 96 of 135 PageID #: 20558
                                                                                    96



       1   store and buy a Nokia base station and assumes it works

       2   like an Ericsson base station, can it?

       3   A.   That's correct, they are very different.

       4   Q.   But Plaintiff sued Ericsson, didn't it?

       5   A.   Yes.

       6               MS. SMITH:     Thank you, Your Honor.

       7               THE COURT:     Further cross, Ms. Fair?

       8               MS. FAIR:     Yes, Your Honor, briefly.

       9                             RECROSS-EXAMINATION

     10    BY MS. FAIR:

     11    Q.   AT&T buys Ericsson's base stations, right?

     12    A.   Yes.

     13    Q.   As does Verizon?

     14    A.   Yes.

     15                MS. FAIR:     I'll pass the witness, Your Honor.

     16                THE COURT:     Redirect?

     17                MS. SMITH:     No, Your Honor.

     18                THE COURT:     All right.     You may step down,

     19    Mr. Norrby.

     20                THE WITNESS:     Thank you.

     21                THE COURT:     Mr. Johnston, let's also get that

     22    other demonstrative device, and return it back to the

     23    Defendants, so we can clear the table.

     24                All right.     Defendants, call your next witness.

     25                MR. KUBEHL:     Plaintiffs call Christian Skarby.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 97 of 135 PageID #: 20559
                                                                                    97



       1              THE COURT:     All right.    If you'll bring the

       2   witness in so that he can be sworn.

       3              If you'll come forward, sir, the courtroom deputy

       4   in front of me will administer the oath to you.             Over here.

       5              (Witness sworn.)

       6              THE COURT:     Now, if you'll come around where you

       7   were, have a seat over here on the witness stand.

       8              MR. KUBEHL:     Your Honor, for placement of the

       9   easel, would Your Honor prefer it to be out here?

     10               THE COURT:     Probably in front of the podium.

     11    That's about right.

     12               MR. KUBEHL:     Mr. Skarby, can you see this?

     13               THE WITNESS:     I can.

     14               THE COURT:     Who's going to cross-examine this

     15    witness?

     16               MR. FLANNERY:     I am, Your Honor.

     17               THE COURT:     All right.    Can you see the easel from

     18    where you're seated?

     19               MR. FLANNERY:     I can see the easel, but I'm going

     20    to wait to see when he puts the board on there.

     21               I can see it, Your Honor.

     22               THE COURT:     All right.    Then let's --

     23               MR. KUBEHL:     I think you've got a pointer up

     24    there.

     25               THE WITNESS:     Is it one of these?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 98 of 135 PageID #: 20560
                                                                                    98



       1              THE COURT:     No, it's by the -- it's by the --

       2              THE WITNESS:     Yes, it looks like a pen.

       3              THE COURT:     Turn it the other way.

       4              THE WITNESS:     Thank you, Your Honor.

       5              THE COURT:     All right.    Defendants, you may

       6   proceed with direct examination of this witness.

       7              MR. KUBEHL:     Thank you, Your Honor.

       8              CHRISTIAN SKARBY, DEFENDANTS' WITNESS, SWORN

       9                             DIRECT EXAMINATION

     10    BY MR. KUBEHL:

     11    Q.   Mr. Skarby, could you please introduce yourself to the

     12    jury?

     13    A.   Hi.     My name is Christian Skarby.

     14    Q.   Where do you live, Mr. Skarby?

     15    A.   I live in Stockholm, Sweden.

     16    Q.   Do you have a family there?

     17    A.   Yes, I have a wife and a five-year-old son.

     18    Q.   Who do you work for?

     19    A.   I work for Ericsson.

     20    Q.   And what do you do at Ericsson?

     21    A.   I'm an expert in radio resource management.

     22    Q.   Is that your title -- you said expert in radio resource

     23    management.      Is that an official title at Ericsson?

     24    A.   Yes, it is.

     25    Q.   Okay.     And you're not -- you're not here to give expert
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 99 of 135 PageID #: 20561
                                                                                    99



       1   testimony.     You're going to give factual testimony about

       2   the way the base station works?

       3   A.   Yes.    Expert is my title at Ericsson.

       4   Q.   Okay.    What does it -- what does it take to be an

       5   expert in radio resource management at Ericsson?

       6   A.   It's a quite involved process, but it involves senior

       7   management identifying that there's a strategic need to

       8   have an expert in that area.

       9               It also requires that senior management identifies

     10    and acknowledges a candidate that has the required set of

     11    skills, the required contacts, is visible enough in the

     12    organization to actually be, you know, worthy of such a

     13    position.

     14    Q.   So I want to take a step back to sort of know how you

     15    got to be an expert.       First of all, where did you grow up?

     16    A.   I grew up in Stockholm, Sweden, as well.

     17    Q.   Okay.    And is English your first language?

     18    A.   No.

     19    Q.   How did you learn English?

     20    A.   I mean, we learn English in school, starting at 4

     21    grade -- 4th grade.

     22    Q.   Okay.

     23                THE COURT:   Mr. Kubehl, you need to remove the

     24    demonstrative until you're ready to question the witness

     25    about it, and then put it up on the easel.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 100 of 135 PageID #: 20562
                                                                                 100



       1             MR. KUBEHL:     Yes, Your Honor.

       2             THE COURT:     Thank you.     Proceed, please.

       3             MR. KUBEHL:     Thank you, Your Honor.

       4   Q.   (By Mr. Kubehl)     So how long have you been at Ericsson?

       5   A.   I've been there for -- since 2005 now, so maybe 13

       6   years, 14.

       7   Q.   And how long have you been around wireless networking,

       8   generally?

       9   A.   It's hard to say.      My father was also wireless engineer

      10   working for Ericsson, so I got kind of exposed to it

      11   through him, I guess.       I also used to work for Ericsson in

      12   a laboratory during the summers when I was in high school.

      13   Q.   Did you earn a degree?

      14   A.   Yes, I earned a Master's degree.

      15   Q.   And what was that in?

      16   A.   In electrical engineering with a direction toward

      17   signal processing and systems.

      18   Q.   What kind of work were you doing when you started at

      19   Ericsson in 2005?

      20   A.   At that time, I was working doing signal processing for

      21   the uplink for the 3G, for third generation, the one that

      22   came before 4G or LTE.

      23   Q.   Okay.   What was your next project?

      24   A.   After that, in 2007, I moved on to do radio resource

      25   management for LTE.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 101 of 135 PageID #: 20563
                                                                                 101



       1   Q.   What does LTE stand for?

       2   A.   It stands for long-term evolution.

       3   Q.   And what does the -- the evolution mean in that -- in

       4   the phrase?

       5   A.   It's basically the evolution of the wireless

       6   technology.

       7   Q.   And so when you started working on LTE in 2007 at --

       8   you know, what was going on in the industry as far as LTE

       9   goes?

      10   A.   LTE was about to be standardized -- the first version

      11   of the technology sort of being standardized.            Companies

      12   agreeing on, you know, how shall things work, what shall --

      13   I mean, their interface, what does the UE do, and so on.

      14   Q.   So you just said UE.      What are you referring to?

      15   A.   Yes, it's not --

      16   Q.   Slow down a little bit.

      17   A.   Thank you.    UE means user equipment.        And that is

      18   basically the mobile phone.        It's the 3GPP name of it.         I'm

      19   so used to saying it, it slips out of my mind without --

      20   Q.   Okay.   So UE is the same as the mobile phone?

      21   A.   Yes.

      22   Q.   Okay.   So tell us when you then got involved -- when

      23   LTE was just sort of getting its roots, what were you doing

      24   at Ericsson, what kind of work on LTE were you doing?

      25   A.   As I said, I was working with radio resource management
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 102 of 135 PageID #: 20564
                                                                                 102



       1   at that time.     And, in particular, I was doing the initial

       2   specifications for the software for the schedulers.

       3   Q.   Let's take one step back.       Radio resource management,

       4   can you help the jury understand what you mean by that?

       5   A.   Yeah.   I will try.

       6             So the base station is responsible for handling

       7   the transmissions over the air, and it needs to access

       8   certain resources.

       9             So an example of a resource, that could be

      10   transmit power.     You determine how much transmit power you

      11   should use when you transmit.

      12             You also have the frequencies that you can use to

      13   transmit.     Those are all resources and can determine which

      14   frequent -- which frequencies are used when you make a

      15   transmission.     That is all part of radio resource

      16   management.

      17   Q.   You mentioned the schedulers.        What -- what work on the

      18   Ericsson schedulers have you done?

      19   A.   As I tried to say before, I was involved in writing the

      20   initial software specifications -- specifications telling

      21   you how do you do this part, how do you do this step of

      22   scheduling, so how -- how do you make this happen?              And I

      23   also worked with them for -- basically since then.

      24   Q.   And give us a time frame when you started working on

      25   that, when -- that was when?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 103 of 135 PageID #: 20565
                                                                                 103



       1   A.   That was in the time frame of 2007 to 2009.

       2   Q.   So starting from there and coming up to where we

       3   are now in the base station that we've seen in the

       4   courtroom here, tell us what kind of effort has gone

       5   into -- at least on the scheduling functionality that

       6   you've worked on, what kind of effort has gone into

       7   that?

       8   A.   I can try to explain a little bit how it has come to be

       9   and how we work, but it's not really a formal process.              So

      10   it's a bit hard to describe.        But it involves a research

      11   department.

      12             They're doing the standardization.          They

      13   understand how the technology works, but they also

      14   investigate things, you know, how can this work, can we do

      15   this in a certain way, versus little schemes and

      16   algorithms, how to solve the different problems that

      17   appear.

      18             And we take their input, see, you know, how -- how

      19   can we solve certain problems.         We also talk to customers

      20   and our project management and get requirements from the

      21   customers.

      22             The customers might say, we want a knob to tune

      23   this part of how the performance works, or we want you to

      24   implement the standard in this way because that would help

      25   us fulfill our needs.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 104 of 135 PageID #: 20566
                                                                                 104



       1              We try to, in the team, brainstorm about this,

       2   think about pick and choose, you know, how do we put all of

       3   this together in one piece of software.           And those

       4   thoughts, they are kind of materialized into this software

       5   specification I was talking about.

       6              We hand this specification over to our design

       7   department.     We help them understand that, because the

       8   design department, they're the ones doing the coding of the

       9   software.

      10               They might discuss with us also maybe we can

      11   improve the spec, maybe we can make it a little bit better

      12   given their knowledge of the hardware and software and --

      13   yeah -- generally support throughout the process.

      14   Q.   As far as the way the --

      15              THE COURT:     Mr. Kubehl, I'm going to ask

      16   Mr. Skarby to try and slow down a little bit with your

      17   answers.

      18              THE WITNESS:     Thank you, Your Honor.

      19              THE COURT:     And, Mr. Kubehl, given that this is a

      20   fact witness, you don't need and shouldn't ask for

      21   questions that call for a lengthy narrative.            You need to

      22   ask precise questions.

      23              MR. KUBEHL:     Yes, Your Honor.

      24              THE COURT:     Let's proceed.

      25   Q.   (By Mr. Kubehl)      So, Mr. Skarby, just to finish up your
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 105 of 135 PageID #: 20567
                                                                                 105



       1   background, have you been awarded any United States

       2   patents?

       3   A.    Yes.    I think I have 21 United States patents.

       4   Q.    And do they relate to the scheduling functionality that

       5   we'll be talking about?

       6   A.    Most of them do.

       7   Q.    So in your job, with the title at Ericsson, expert in

       8   radio resource management, do people at Ericsson look to

       9   you for guidance on how to solve the technology problems in

      10   that area?

      11   A.    Yes.    That is part of the sort of job description for

      12   an expert.

      13   Q.    Okay.

      14                MR. KUBEHL:    With permission, I'd like to put the

      15   exhibit on the easel?

      16                THE COURT:    You may put the demonstrative on the

      17   easel.

      18   Q.    (By Mr. Kubehl)      Mr. Skarby, have you created this

      19   drawing to help the jury understand some of the concepts

      20   you'll be talking about today?

      21   A.    Yes.

      22   Q.    Show us -- if you can reach the pointer, could you

      23   please show the jury the part of the drawing that you work

      24   on.

      25   A.    That would be -- let's see if I can hit it.           There.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 106 of 135 PageID #: 20568
                                                                                 106



       1   The base station here.

       2   Q.   And what does the base station do?

       3   A.   The base station is the one that transmits to the

       4   mobile phone and receives transmissions from the mobile

       5   phone.

       6   Q.   Okay.    And the mobile phone is where?

       7   A.   That would be this pad-looking thing over here.

       8   Q.   Okay.    And that's a wireless communication to the

       9   phone?

      10   A.   Yes.    The base station communicates wirelessly to the

      11   mobile phone.

      12   Q.   So you've -- you've got the mobile phone on one side

      13   communicating wirelessly, and then what else does the base

      14   station communicate with?

      15   A.   On the other end -- sorry -- over here, you have the

      16   core network to which the base station communicates to the

      17   Internet, which has the contents that its purpose is to

      18   deliver to the phone.

      19               MR. KUBEHL:     Your Honor, would it be all right if

      20   I stood next to the easel so I could point to something?

      21               THE COURT:     As long as you speak up and as long as

      22   you don't get hit with the laser.

      23               MR. KUBEHL:     Thank you.

      24               THE WITNESS:     I'll be careful.

      25   Q.   (By Mr. Kubehl)       All right.    So you've got labeled
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 107 of 135 PageID #: 20569
                                                                                 107



       1   uplink and downlink here.        Can you tell us about that.

       2   A.   Yes.

       3               Uplink, that is the blue arrow here, that refers

       4   to direction of transmission.         So when the mobile phone is

       5   transmitting to the base station, that is transmitting in

       6   the uplink direction.

       7               And the pink arrow here, that represents the

       8   downlink direction, which is then the opposite direction.

       9   So when the base station is transmitting to the mobile

      10   phone, that means that they're transmitting in the

      11   downlink.

      12   Q.   You've got labeled within the base station these two

      13   blocks, uplink scheduler and downlink scheduler.             Is that

      14   all the base station does, is just have a scheduler?

      15   A.   No.     It's not really all it does.

      16   Q.   Okay.     Is that what you work on, the scheduler part?

      17   A.   Yes.     That's what I've been working most of my career

      18   at Ericsson with.

      19   Q.   Okay.     Please explain what you're showing here with the

      20   uplink scheduler and then the separate downlink scheduler.

      21   A.   So the uplink scheduler, that represents in this

      22   picture the functionality within the base station that

      23   decides which phone gets to transmit on what resources in

      24   the uplink direction.

      25               The downlink scheduler, conversely, it's a
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 108 of 135 PageID #: 20570
                                                                                 108



       1   separate set of functionality that decides to which phone

       2   the base station shall transmit on using what resources.

       3   Q.   You've got some color coordination here between your

       4   schedulers, and then down here you've got downlink

       5   frequencies and uplink frequencies labeled.            Let me start

       6   with the uplink scheduler.

       7             What's the pool of resources that are available to

       8   the uplink scheduler to do its scheduling?

       9             MR. FLANNERY:     Your Honor, I have an objection.

      10   May we approach?

      11             THE COURT:     Approach the bench.

      12             (Bench conference.)

      13             MR. FLANNERY:     Your Honor, I believe it would be

      14   appropriate --

      15             THE COURT:     All right.     Go ahead.

      16             MR. FLANNERY:     I believe it would be appropriate

      17   with this witness to do a general description of the

      18   technology, but we're about to do a deep dive into this

      19   technology with a fact witness.

      20             I think this would be more appropriate with an

      21   expert.    We're going to spend a lot of time going through

      22   the details of how it works, and I suppose they're going to

      23   come back and do it all over again with Dr. Wicker.

      24             MR. KUBEHL:     We do not plan to be repetitive

      25   between Dr. Wicker and Mr. Skarby, but he needs to explain
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 109 of 135 PageID #: 20571
                                                                                 109



       1   the technology he's working on so the jury can understand

       2   the context of his testimony.

       3             MR. FLANNERY:     Well, his testimony is fact

       4   testimony.    He's going to go through the gory details of

       5   how this all works.

       6             THE COURT:     Well, that's a matter of degree,

       7   Mr. Flannery, and I agree he's entitled to give a

       8   reasonable overview of the technology.           But he's not an

       9   expert, and he's not going to give an expert analysis of

      10   everything.

      11             And at this point, I'm going to let him continue.

      12   You certainly have the right to reurge this objection.

      13             Also, when we were in chambers, there was a

      14   discussion about the fact that having to come to the bench

      15   repetitively puts the Plaintiffs in a bad light.

      16             With regard to whether this is an expert -- excuse

      17   me -- with regard to this is a question or an examination

      18   by the Defendant properly addressed to a fact witness or an

      19   expert witness, I'll hear those objections from the floor

      20   and rule on them so that the jury is not in the dark as to

      21   what we're doing up here.

      22             MR. FLANNERY:     Thank you, Your Honor.

      23             THE COURT:     Okay?

      24             MR. FLANNERY:     Thank you, Your Honor.

      25             THE COURT:     Let's continue.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 110 of 135 PageID #: 20572
                                                                                 110



       1              (Bench conference concluded.)

       2              THE COURT:    Let's continue.

       3   Q.   (By Mr. Kubehl)     Mr. Skarby, can you explain to us,

       4   this uplink scheduler that you've got shown here, what --

       5   what is the pool of -- of bandwidth that the uplink

       6   scheduler has available to it?

       7   A.   So the uplink scheduler, it deals with some frequencies

       8   that are asserted or dedicated for uplink transmissions, as

       9   you see here in the bottom of the screen.

      10              See if I can point to this again.         There you go.

      11   Sorry about that.       A little bit too much caffeine.

      12   Q.   And how about the downlink scheduler?          What are --

      13   what's the bandwidth available to the downlink scheduler?

      14   A.   So the downlink scheduler uses a separate range of

      15   frequencies that are distinct from the uplink frequencies

      16   which are only managed by the downlink scheduler.

      17   Q.   So the -- the uplink scheduler that you -- that you

      18   work on at Ericsson, does that have any access to the

      19   downlink bandwidth?

      20   A.   No.

      21   Q.   Does the downlink scheduler have any access to the

      22   uplink bandwidth?

      23   A.   No.

      24   Q.   You're showing white space in between the downlink the

      25   uplink frequencies.       Why is that?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 111 of 135 PageID #: 20573
                                                                                 111



       1   A.   There is a guard band between them so they don't

       2   interfere with each others.        Because these boxes, they look

       3   really nice and confined, but the reality, a little bit of

       4   the energy leaks outside of them.

       5             So they need to be quite far apart so that they

       6   don't interfere the uplink and the downlink and vice versa.

       7   That will harm the transmission so that they cannot be

       8   received.

       9   Q.   So when -- when that phone needs to make a transmission

      10   to the base station, what bandwidth will the uplink

      11   scheduler use for that?

      12   A.   So when the phone is transmitting in the uplink

      13   direction, it is transmitting using the uplink frequencies.

      14   Q.   And then if the base station needs to transmit in the

      15   downlink, what bandwidth will the downlink scheduler use

      16   for that?

      17   A.   In that case, it will use the downlink frequencies.

      18   Q.   Thank you.

      19             MR. KUBEHL:     Your Honor, I can remove this.

      20             THE COURT:     All right.     If you will, and return

      21   the easel to its earlier position, please.

      22             MR. KUBEHL:     I do -- I do --

      23             THE COURT:     When you have more --

      24             MR. KUBEHL:     -- have one more poster board.

      25             THE COURT:     That's fine.     Then leave it.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 112 of 135 PageID #: 20574
                                                                                 112



       1   Q.   (By Mr. Kubehl)     And so why -- why -- why do --

       2   withdrawn.

       3             Why does the Ericsson base station use separate

       4   bandwidths for uplink and downlink transmissions in a -- in

       5   a network like T-Mobile?

       6   A.   So that comes from the 3GPP specification.           It's the

       7   standard of LTE.      It tells you which frequencies can you

       8   use for downlink and which frequencies can you use for

       9   uplink transmissions.

      10             And those specifications, they are, in turn,

      11   written due to, you know, laws or -- or regulatory

      12   agencies, determining in each individual country what can

      13   be transmitted in what frequencies.

      14             So, for example, in the U.S., there is an agency

      15   that says --

      16             THE COURT:     Mr. Skarby -- Mr. Skarby, he didn't

      17   ask you about agencies or laws or regulations.             He asked

      18   you a question that you've already answered.            You need to

      19   limit your answers to the questions that are asked, okay?

      20             THE WITNESS:     Thank you, Your Honor.        Sorry.

      21             THE COURT:     That's all right.

      22             Continue, counsel.

      23             MR. KUBEHL:     Thank you, Your Honor.

      24   Q.   (By Mr. Kubehl)     In the United States, are there any

      25   regulations that prevent a network like T-Mobile's from
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 113 of 135 PageID #: 20575
                                                                                 113



       1   using the same bandwidth for uplink and downlink?

       2              MR. FLANNERY:     Objection, Your Honor.       We're

       3   getting into areas of expert testimony.

       4              THE COURT:    I'll sustain that.      It also appears to

       5   be getting very close to looking for legal conclusions as

       6   to applicable laws and regulations.          I'll sustain the

       7   objection.

       8              MR. KUBEHL:     Thank you, Your Honor.       May I

       9   proceed?

      10              THE COURT:    You may proceed.

      11              MR. KUBEHL:     Thank you.

      12   Q.   (By Mr. Kubehl)     I want to talk more about the uplink

      13   scheduler that you helped design.          How many phones

      14   typically are trying to talk to the base station in

      15   T-Mobile's network at the same time?

      16   A.   That can be up to hundreds, maybe even thousands in

      17   extreme cases.

      18   Q.   And does the Ericsson base station have enough

      19   bandwidth available to it -- if we're just talking about

      20   one Ericsson base station in T-Mobile's network, does that

      21   base station have enough bandwidth to be able to always

      22   serve every single phone that wants to talk at the same

      23   time?

      24   A.   In the general case, no.

      25   Q.   So how does the uplink scheduler decide which phone
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 114 of 135 PageID #: 20576
                                                                                 114



       1   gets to transmit at a particular time?

       2             MR. FLANNERY:     Objection, Your Honor.        We're

       3   getting into expert testimony again.

       4             THE COURT:     I -- I sustain that.

       5   Q.   (By Mr. Kubehl)     Did you design the uplink scheduler

       6   for the Ericsson base station?

       7   A.   Yes, I was part of that.

       8   Q.   And in -- in the Ericsson base station that -- in

       9   the -- in the uplink scheduler that you designed for the

      10   Ericsson base station, how did you design it to make a

      11   decision as far as which phone gets which -- which turn?

      12   A.   We designed it so that in every time slot, there will

      13   be a scheduling competition.        The base station's

      14   representation of each phone will compute a scheduling

      15   metric that tells how important is this particular phone

      16   right now.

      17             It ranks them according to this metric and takes

      18   the ones that have the highest metric.

      19             So one phone might have a 5 as a metric, another

      20   one could have 10, and then the one that has 10 is more

      21   important than the one has a 5 and will be selected before.

      22   Q.   How often --

      23             MR. FLANNERY:     Objection, Your Honor.        That was

      24   expert testimony.      We move to strike.

      25             THE COURT:     Well, the answer has already been
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 115 of 135 PageID #: 20577
                                                                                 115



       1   given, Mr. Flannery.       I think the objection is untimely.

       2   I'll overrule your objection.

       3              But I'll remind Defendants' counsel, this is a

       4   fact witness.      He is not designated as an expert, and he's

       5   not entitled to offer analytical opinions or opinions that

       6   would be typically given by an expert who's been so

       7   designated.

       8              Let's continue on that basis.

       9   Q.   (By Mr. Kubehl)     Mr. Skarby, how often did you design

      10   your uplink scheduler to make the scheduling competition

      11   decisions?

      12              MR. FLANNERY:    Objection, Your Honor.        This is

      13   going into expert testimony again.

      14              THE COURT:    I'll sustain it.

      15              How -- how the scheduler makes the scheduling

      16   competition decisions is certainly beyond a mere factual

      17   inquiry.

      18   Q.   (By Mr. Kubehl)     Mr. Skarby, were you personally

      19   involved in designing the uplink scheduler for the Ericsson

      20   base station?

      21   A.   Yes, I was.

      22   Q.   Do you have personal knowledge of how it works?

      23   A.   I do.

      24   Q.   Do you have personal knowledge of how often it makes

      25   scheduling decisions?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 116 of 135 PageID #: 20578
                                                                                 116



       1   A.   I have.

       2   Q.   How often does the Ericsson base station and the uplink

       3   scheduler make a scheduling decision?

       4               MR. FLANNERY:     Object, Your Honor.     We're getting

       5   into expert testimony.

       6               THE COURT:    I'll allow this question.       Overruled.

       7   A.   So the uplink scheduler makes a thousand such

       8   scheduling decisions or scheduling competitions every

       9   second, so once every millisecond.

      10               MR. KUBEHL:     Could I have Slide 4, please?

      11   Q.   (By Mr. Kubehl)      In your -- in your work at Ericsson,

      12   do you work with concepts called transmission frames?

      13   A.   Yes.

      14   Q.   And do you work with concepts called TTI's?

      15   A.   Yes.

      16   Q.   What is a TTI?

      17   A.   It stands for transmission time interval.

      18   Q.   What's the relationship between a transmission frame

      19   that you work with and a TTI?

      20   A.   So there are 10 TTI's within one frame.

      21   Q.   What are you -- what are we showing on this figure?

      22   A.   This looks like a schematic of the LTE frame with the

      23   TTI's drawn out there as the smaller boxes.

      24   Q.   I think if you touch the screen, it will make a mark.

      25   Can you identify one of these frames for us?
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 117 of 135 PageID #: 20579
                                                                                 117



       1   A.   Let me try this -- this -- whoops, I need to push

       2   harder.     There we go.

       3   Q.   And what's the red box in the frame?

       4   A.   I think the red box is pointing towards a current TTI,

       5   the one for which the scheduling competition is being held

       6   at the moment.

       7   Q.   So in the -- in the base stations that you work on in

       8   Ericsson that use these transmission frames, do the

       9   transmission frames repeat one after another?

      10   A.   Yes.    They flow in time as a -- you know, just taking

      11   the seconds, it could take frames, as well, in the base

      12   station.

      13   Q.   And so what are you -- what are you showing with

      14   respect to the rows below the one you circled?

      15   A.   Those will be future frames.

      16   Q.   In the uplink scheduler that you designed for Ericsson,

      17   which of the frames does it schedule?

      18               MR. FLANNERY:   Object, Your Honor.       We're getting

      19   into expert testimony again.

      20               THE COURT:   Sustained.

      21   Q.   (By Mr. Kubehl)     Do you have personal knowledge of

      22   which transmission frame is operated on by the uplink

      23   scheduler that you designed?

      24               MR. FLANNERY:   Same objection, Your Honor.         It

      25   doesn't matter.     He's still getting into expert testimony.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 118 of 135 PageID #: 20580
                                                                                 118



       1               THE COURT:    That's -- that's sustained.       Whether

       2   he knows about it or not doesn't change the character of

       3   the testimony, counsel.

       4               MR. KUBEHL:     We can take this down.

       5   Q.   (By Mr. Kubehl)      So going back to the -- the scheduler

       6   that you designed, you talked about the priority values

       7   that you give to phones to help decide who wins the

       8   competition.     Do you recall that?

       9   A.   Yes.

      10   Q.   Did you design something called a delay base scheduler?

      11   A.   Yes, we did.

      12   Q.   And can you tell me how those priority values work in

      13   the delay base scheduler that you designed?

      14               MR. FLANNERY:     Objection, Your Honor.      Getting

      15   into expert testimony again.

      16               THE COURT:    Sustained.

      17   Q.   (By Mr. Kubehl)      Mr. Skarby, what is the general

      18   concept of the delay base scheduler that you designed?

      19               MR. FLANNERY:     Objection, Your Honor.      We're

      20   getting into expert testimony again.

      21               THE COURT:    Sustained.

      22               MR. KUBEHL:     Could I have DX-282, please?

      23   Q.   (By Mr. Kubehl)      Dr. -- or, Mr. Skarby, have you seen

      24   this document before?

      25   A.   Yes.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 119 of 135 PageID #: 20581
                                                                                 119



       1   Q.   What is this document?

       2   A.   This is an internal Ericsson document describing high

       3   level of -- overview of a feature that relates to the delay

       4   base scheduler.

       5   Q.   What's the feature called?

       6   A.   Battery saving for DBS-SABE.

       7   Q.   And is this a feature that you personally worked on?

       8   A.   I think I personally reviewed the work that was done

       9   here.

      10   Q.   And do you understand how that feature works?

      11   A.   Yes, I do.

      12             MR. KUBEHL:     Could we have Page 10, please?

      13   Q.   (By Mr. Kubehl)     Under Solution, what does it mean when

      14   it says "no resource allocation for future TTI's"?

      15             MR. FLANNERY:     Objection, Your Honor.        We're

      16   getting into expert testimony again.

      17             THE COURT:     Sustained.

      18   Q.   (By Mr. Kubehl)     Mr. Skarby, do you have personal

      19   knowledge of what that means?

      20             MR. FLANNERY:     Again, Your Honor, it doesn't

      21   matter.    We're getting into expert testimony again.

      22             THE COURT:     Well, asking him whether he has

      23   personal knowledge or not does not call for expert

      24   testimony.    He can answer that question.

      25             MR. FLANNERY:     Okay.     Thank you, Your Honor.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 120 of 135 PageID #: 20582
                                                                                 120



       1               THE COURT:   Overruled.

       2   A.   Yes, I have.

       3   Q.   (By Mr. Kubehl)     When you designed the Ericsson uplink

       4   scheduler, did you think it was a good idea or a bad idea

       5   to do resource allocation for future TTI's?

       6               MR. FLANNERY:   Objection, Your Honor, we're

       7   getting into expert testimony again.

       8               THE COURT:   I'll sustain that.

       9               I understand the way the question's worded, but

      10   it's all pointed in the same direction, counsel.

      11               Sustained.

      12   Q.   (By Mr. Kubehl)     Did you make any design choices in

      13   designing the DBS-SABE feature with respect to whether it

      14   should allocate for future TTI's?

      15               MR. FLANNERY:   Same objection, Your Honor.         We're

      16   getting into expert testimony.

      17               THE COURT:   I'll allow this question.        Overruled.

      18   A.   Could you repeat the question?

      19   Q.   (By Mr. Kubehl)     Did you make any design choices in

      20   designing the DBS-SABE feature with respect to whether it

      21   should use allocation for future TTI's?

      22   A.   We decided against using that.

      23   Q.   Why?

      24               MR. FLANNERY:   Objection, Your Honor.        This is

      25   going to go into expert testimony.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 121 of 135 PageID #: 20583
                                                                                 121



       1             THE COURT:     I sustain.

       2   Q.   (By Mr. Kubehl)     In your work at Ericsson, have you

       3   personally identified any technical problems with

       4   allocating for future TTI's?

       5             MR. FLANNERY:     Objection, Your Honor.        May we

       6   approach?

       7             THE COURT:     Approach the bench.

       8             (Bench conference.)

       9             MR. FLANNERY:     Your Honor, this is expert

      10   testimony.    He can -- and I have to keep doing this over

      11   and over again.     I mean, I'm happy to do it, but it gets to

      12   the point where it looks like I'm obstructing the --

      13             THE COURT:     Let me ask this question.        What is it

      14   that you think you can ask this witness that's not expert

      15   testimony that you haven't already asked him?

      16             MR. KUBEHL:     I think his personal knowledge, being

      17   the person who has designed this, to talk about how he

      18   designed it, how it works, how he knows it works through

      19   his every day work, that's not expert testimony.             That is

      20   his factual account of what he works on every day.

      21             MR. FLANNERY:     Your Honor, he's using terms like

      22   "future frames" which is a claim term.           By the way --

      23             MR. KUBEHL:     I didn't use future frames.         I was

      24   using the term in the document.

      25             MR. FLANNERY:     You -- you just said future.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 122 of 135 PageID #: 20584
                                                                                 122



       1              Your Honor, it's -- it's clearly getting into --

       2   it's expert testimony over and over and over again.

       3   They've got an expert who is here.

       4              THE COURT:    Well, we discussed this at length in

       5   chambers, and as I told you there, this is a gentleman who

       6   probably has a high enough level of knowledge and

       7   understanding to be an expert, but he was not designated as

       8   an expert.    And he's not going to testify as an expert

       9   witness would.

      10              Beyond a high level of the operation and

      11   functionality, which seems to have been covered, we're

      12   getting into a level of detail that involves concepts and

      13   applications that a fact witness is not typically able to

      14   explore.

      15              And I told you all in chambers there was a line up

      16   to which as a fact witness, not designated as an expert, he

      17   could go.

      18              And, quite honestly, I believe we've probably

      19   reached and crossed that line where if we go further, he's

      20   going to be giving the kind of conceptual description and

      21   analysis and innerworking with parts that are a detailed

      22   part of the operations.

      23              They give rise to language in the claims that have

      24   been construed.     And it's highly problematic for him to get

      25   into the kind of level of granularity that only an expert
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 123 of 135 PageID #: 20585
                                                                                 123



       1   witness is qualified to do.

       2             So we can continue this process, or Mr. Kubehl can

       3   decide, in light of that guidance, where he wants to go

       4   next.

       5             You all control the questions and the objections.

       6   But I'm trying to give you some guidance.

       7             MR. WARD:     Your Honor, with respect to this

       8   witness, it's this -- it was brought up in chambers that

       9   he's asking questions that you told him are improper, and

      10   we have to continue objecting in front of the jury.

      11             I know he's got technical knowledge, but they've

      12   got their technical expert coming up next to testify about

      13   all these concepts.

      14             MR. KUBEHL:     I disagree.     We specifically talked

      15   in chambers.     I specifically said this is exactly what we

      16   would be doing, and that I would not be comparing that to

      17   the claims, I wouldn't be using any language -- I'll use

      18   the terms in the documents that he uses every day.              It's

      19   factual testimony about a system that he's designed.

      20             MR. FLANNERY:     Your Honor, continuing to go in

      21   this direction, we've already crossed the line, then we're

      22   trying -- keep going way over it.

      23             THE COURT:     Well, I think -- I think both sides

      24   can see from the rulings where I'm trying to draw the line.

      25             And you need to conform your examination both on
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 124 of 135 PageID #: 20586
                                                                                 124



       1   direct and cross to where you see the Court drawing the

       2   line.   You can differ with it later if you want to, but I

       3   think you've got a pretty good idea of what my decisions

       4   are.

       5              MR. KUBEHL:    I would -- I would propose that --

       6   I've asked him whether he made design decisions.             He said

       7   he thought it was a bad thing.         I will bring up one more

       8   document.    I will ask him did -- did Ericsson memorialize

       9   those decisions in a document.         I'll bring the document up,

      10   show it.    I won't ask him any questions about it.

      11              THE COURT:    All right.

      12              MR. KUBEHL:    Okay.

      13              THE COURT:    Let's go.

      14              (Bench conference concluded.)

      15              THE COURT:    Proceed.

      16   Q.   (By Mr. Kubehl)     Mr. Skarby, with respect to the

      17   decision you said that you made that you thought that using

      18   future TTI allocations was a bad idea, what -- did Ericsson

      19   memorialize that in any document?

      20   A.   Yes, there was a report from the research department.

      21              MR. KUBEHL:    Could we have Exhibit 277?

      22   Q.   (By Mr. Kubehl)     What are we looking at on 277?         You

      23   don't have to give me any description of the contents of

      24   it, just what is the document?

      25   A.   This is the report I mentioned from the research
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 125 of 135 PageID #: 20587
                                                                                 125



       1   department.

       2   Q.   And what's the date of that report?

       3   A.   27th of August 2007.

       4   Q.   Thank you.

       5               MR. KUBEHL:   That's Exhibit 277.

       6               You can take that down, Mr. Patterson.

       7   Q.   (By Mr. Kubehl)      I'd like to move to the operation of

       8   the downlink scheduler.       Is the downlink scheduler

       9   something you personally worked on?

      10   A.   Yes.

      11   Q.   Do you have a personal understanding of how it works?

      12   A.   I have.

      13   Q.   Do you have an -- any understanding of the QoS aware

      14   scheduler?

      15   A.   I have.

      16   Q.   Is that something you've worked on?

      17   A.   Excuse me?

      18   Q.   Is that something you have personal knowledge of how it

      19   operates?

      20   A.   Yes, I have.

      21   Q.   The QoS aware scheduler, what type of QoS does that

      22   scheduler use?

      23   A.   Network side QoS set by the operator of the network.

      24   Q.   Who would the operator of the network be in this case?

      25   A.   That would be T-Mobile.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 126 of 135 PageID #: 20588
                                                                                 126



       1   Q.   Why would a network operator want to specify QoS?

       2               MR. FLANNERY:     Objection, Your Honor.      Getting

       3   into expert testimony.

       4               THE COURT:    Calls for an opinion.      Sustained.

       5   Q.   (By Mr. Kubehl)      Did -- did Ericsson ever consider --

       6   or was Ericsson ever involved in any discussions where

       7   alternatives to using network QoS requirements were

       8   involved?

       9   A.   Yes.

      10   Q.   And what alternative was proposed?

      11               MR. FLANNERY:     Objection, Your Honor.      Getting

      12   into expert testimony again.

      13               THE COURT:    Sustained.

      14   Q.   (By Mr. Kubehl)      Why did Ericsson design its downlink

      15   scheduler to use network QoS requirements?

      16               MR. FLANNERY:     Objection, Your Honor.      Getting

      17   into expert testimony again.

      18               THE COURT:    Sustained.

      19               MR. KUBEHL:     May I put the first exhibit back

      20   up -- the demonstrative back on the easel?

      21               THE COURT:    The one you used earlier?

      22               MR. KUBEHL:     Yes, sir.

      23               THE COURT:    Certainly.

      24   Q.   (By Mr. Kubehl)      Mr. Skarby, I just wanted to ask you

      25   some questions about the sort of tube that you draw.              We
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 127 of 135 PageID #: 20589
                                                                                 127



       1   never really got there.       Can you -- let me give you a

       2   concise question.

       3               First of all, what's shown on the far left of your

       4   diagram -- the far -- far right of your diagram?

       5   A.   On the right, there is this cloud thing that's supposed

       6   to represent the Internet, and in there are two servers

       7   drawn -- Facebook and YouTube, for examples.

       8   Q.   Okay.    And then what are the red blocks there?

       9   A.   They represent packets or data flowing from the servers

      10   that this terminal wants to display on its screen.

      11   Q.   What is the tunnel looking thing that they're going

      12   into?

      13   A.   That is called an E-RAB for radio access bearer.

      14   Q.   And what -- what's that?

      15               MR. FLANNERY:   Objection, Your Honor.        Getting

      16   into expert testimony again.

      17               THE COURT:   He can certainly describe what it is.

      18   How it operates is a different matter.           Overruled.

      19   A.   So that is like a logical tunnel through which

      20   information flows from the operator's core network to the

      21   mobile phone.

      22   Q.   (By Mr. Kubehl)     You show packets coming out of the

      23   Facebook server and packets coming out of the YouTube.              Are

      24   they going into the same tunnel?

      25   A.   Yes.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 128 of 135 PageID #: 20590
                                                                                 128



       1   Q.   When the Ericsson downlink scheduler -- when the

       2   packets go through the tunnel and they get to the Ericsson

       3   downlink scheduler, what's the downlink -- downlink

       4   scheduler do with them?

       5             MR. FLANNERY:     Objection, Your Honor, expert

       6   testimony.

       7             THE COURT:     Let me hear the answer.        I mean, to

       8   the extent he says it schedules them, that's okay.              To the

       9   extent he begins to describe how the scheduling all works

      10   and how it interacts with everything else, he's become an

      11   expert witness which the Defendants did not designate him

      12   as an expert witness in this case.          It depends on the

      13   answer.

      14             So, Mr. Skarby, if you will, answer the question

      15   for me.

      16   A.   When they arrive in the -- you know, the easel -- that

      17   the downlink scheduler becomes aware of them, you can say

      18   the competition starts and begins to schedule them.

      19             MR. FLANNERY:     Your Honor --

      20             THE COURT:     That's overruled.      That's -- that's a

      21   permissible answer.

      22             Next question, Mr. Kubehl.

      23   Q.   (By Mr. Kubehl)     And with respect to the QoS aware

      24   scheduler that you talked about, does the QoS aware

      25   scheduler see the QoS associated with the individual
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 129 of 135 PageID #: 20591
                                                                                 129



       1   packets from YouTube and Facebook?

       2   A.   No, it doesn't.

       3   Q.   Why not?

       4   A.   The system is not --

       5               MR. FLANNERY:     Objection, Your Honor.      It calls

       6   for expert testimony.

       7               THE COURT:    Sustained.

       8               MR. KUBEHL:     Okay.   We'll put this up.

       9               THE COURT:    If you're through with it, you may

      10   take it down.

      11               MR. KUBEHL:     May I replace the easel?

      12               THE COURT:    If you're through using it, that'd be

      13   fine.

      14   Q.   (By Mr. Kubehl)      Mr. Skarby, you're -- you've flown

      15   from Sweden to be here because of this lawsuit?

      16   A.   Well, to be correct, I flew from Australia --

      17   Australia, sorry.

      18   Q.   To be here for this lawsuit?

      19   A.   I did, yes.

      20   Q.   Does Ericsson take this lawsuit seriously?

      21   A.   Yes.

      22   Q.   When Ericsson was sued for patent infringement in this

      23   case, what did it do?

      24   A.   Sorry, again?

      25   Q.   What did Ericsson do when it was sued by IV for patent
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 130 of 135 PageID #: 20592
                                                                                 130



       1   infringement?

       2   A.   I was contacted about this lawsuit in the fall of 2017,

       3   and then I grabbed the patent, I refreshed my knowledge of

       4   how the product worked, I contacted some of my colleagues

       5   to make sure I understood it, compared my knowledge to --

       6   of the product with the patent claims, and I had two days

       7   of depositions with Intellectual Ventures's legal team,

       8   and --

       9             THE COURT:     Mr. Skarby, the question was:         What

      10   did Ericsson do?      Not what did you do personally.         Do you

      11   know what the company did when the lawsuit was filed

      12   against them?     You're not here as the representative of the

      13   company, are you?

      14             He's not the corporate rep?

      15             MR. KUBEHL:     He's not corporate rep.

      16             THE COURT:     He can't speak for the corporation.

      17   You've already had the corporate representative testify.

      18   Q.   (By Mr. Kubehl)     Mr. Skarby, do you know why Ericsson

      19   turned to you to look at these patents?

      20             MR. FLANNERY:     Objection, Your Honor.        As he

      21   indicated, he's not the corporate representative, and he's

      22   about to --

      23             THE COURT:     He can't testify as to the thought

      24   processes of the client or the parent, Ericsson.             Their

      25   representative is here, and he can speak to what the
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 131 of 135 PageID #: 20593
                                                                                 131



       1   company's thought processes were, but not this fact

       2   witness.

       3              MR. KUBEHL:     Okay.

       4              THE COURT:    Over -- sustained.

       5   Q.   (By Mr. Kubehl)     What was your understanding of why you

       6   were being asked to look at the patents?

       7              MR. FLANNERY:     Objection, Your Honor.       It's the

       8   same thing.

       9              THE COURT:    Same ruling.     Sustained.

      10   Q.   (By Mr. Kubehl)     After looking at the patents and

      11   comparing them to the Ericsson products, did you think that

      12   Ericsson infringed?

      13              MR. FLANNERY:     Same objection, Your Honor.

      14              THE COURT:    Sustained.

      15              MR. KUBEHL:     Your Honor, this is -- this goes

      16   to --

      17              THE COURT:    This -- this witness is not going to

      18   testify about an ultimate conclusion on infringement.              He's

      19   not an expert on infringement.         He's not been named as an

      20   expert witness.

      21              If you want to elicit testimony about the state of

      22   the mind of Ericsson, you're going to have to do it through

      23   the corporate representative, who is entitled to speak for

      24   the company.

      25              MR. KUBEHL:     Yes, Your Honor.
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 132 of 135 PageID #: 20594
                                                                                 132



       1   Q.   (By Mr. Kubehl)      Mr. Skarby, are you proud to work at

       2   Ericsson?

       3   A.   Yes.

       4   Q.   Are you proud of the work your team has done in putting

       5   together this scheduling functionality?

       6   A.   I'm very proud of it.       They have to go against the

       7   stream in many cases, and we managed to beat the

       8   competition with our new ideas.

       9               MR. KUBEHL:     That's all I have.     Pass the witness.

      10               THE COURT:    Cross-examination.

      11               MR. FLANNERY:     Your Honor, may I approach?

      12               THE COURT:    You may approach.

      13               (Bench conference.)

      14               MR. FLANNERY:     Your Honor, I'm not going to have

      15   any cross-examination, but I think as a matter of fairness,

      16   we request --

      17               THE COURT:    Speak up just a little bit.

      18               MR. FLANNERY:     I'm sorry.   I'm not going to have

      19   any cross-examination, but as a matter of fairness, we

      20   request that the Court instruct the jury about the

      21   requirements that have to be made for an expert disclosure.

      22               THE COURT:    I think the comments the Court's made

      23   through the course of the direct examination and your

      24   objections has been informative on that issue.             I think to

      25   go further would be more than is necessary.            So that
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 133 of 135 PageID #: 20595
                                                                                 133



       1   request is overruled.

       2             MR. FLANNERY:     Thank you, Your Honor.

       3             MR. WARD:     Thank you, Your Honor.

       4             (Bench conference concluded.)

       5             THE COURT:     Does Plaintiff have cross-examination

       6   of this witness?

       7             MR. FLANNERY:     No, no cross-examination, Your

       8   Honor.

       9             THE COURT:     All right.     Then you may step down,

      10   Mr. Skarby.

      11             THE WITNESS:     Thank you.

      12             MR. KUBEHL:     May the witness be excused?

      13             THE COURT:     Any objection?     Mr. Flannery, any

      14   objection?

      15             MR. FLANNERY:     No objection.

      16             THE COURT:     All right.     Mr. Skarby, you're

      17   excused, which means you're free to stay.           You're also free

      18   to leave, sir.

      19             THE WITNESS:     Thank you.

      20             THE COURT:     You're quite welcome.

      21             Ladies and gentlemen, before we hear from the next

      22   Defendants' witness, we're going to recess for lunch.

      23             If you will take your notebooks with you to the

      24   jury room, lunch should be there waiting for you.

      25             Follow all the instructions I've given you,
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 134 of 135 PageID #: 20596
                                                                                 134



       1   including, of course, not to discuss the case among

       2   yourselves.

       3             It's a quarter until noon, according to the clock

       4   I have.    We'll do our best to reconvene at 12:30.           The jury

       5   is excused for lunch at this time.

       6             COURT SECURITY OFFICER:        All rise.

       7             (Jury out.)

       8             THE COURT:     Counsel, I trust there are dedicated

       9   and brilliant attorneys somewhere working on the jointly

      10   revised charge and verdict form that I instructed you on

      11   yesterday, and I will have it by 5:00 o'clock?

      12             MS. HENRY:     Yes, Your Honor.

      13             MS. SMITH:     Yes, Your Honor.

      14             THE COURT:     All right.     We stand in recess for

      15   lunch.

      16             COURT SECURITY OFFICER:        All rise.

      17             (Recess.)

      18

      19

      20

      21

      22

      23

      24

      25
Case 2:17-cv-00577-JRG Document 335 Filed 02/21/19 Page 135 of 135 PageID #: 20597
                                                                                 135



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              2/6/19
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
